Exhibit 10.1

Execution Version


























PURCHASE AND SALE AGREEMENT




between
ENERVEST HOLDING, L.P.,
ENERVEST ENERGY INSTITUTIONAL FUND XII-A, L.P.,
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIB, L.P.
and
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIC, L.P.,
as Sellers,
and
QEP Energy company,
as Buyer,


dated
December 6, 2013














--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I DEFINITIONS AND INTERPRETATION
1
1.1


Defined Terms
1
1.2


References and Rules of Construction
1
ARTICLE II PURCHASE AND SALE
1
2.1


Purchase and Sale
1
2.2


Excluded Assets
2
2.3


Revenues and Expenses
3
ARTICLE III PURCHASE PRICE
3
3.1


Purchase Price
3
3.2


Deposit
3
3.3


Adjustments to Purchase Price
4
3.4


Adjustment Methodology
5
3.5


Preliminary Settlement Statement
6
3.6


Final Settlement Statement
6
3.7


Disputes
7
3.8


Allocation of Purchase Price; Allocated Values
7
3.9


Allocation for Imbalances at Closing
7
3.10


Holdback Amount
7
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS
8
4.1


Organization, Existence and Qualification
8
4.2


Authority, Approval and Enforceability
8
4.3


No Conflicts
8
4.4


Consents
9







--------------------------------------------------------------------------------

Exhibit 10.1

4.5


Bankruptcy
9
4.6


Litigation
9
4.7


Material Contracts
9
4.8


Gathering and Transportation
10
4.9


Compliance with Law
10
4.10


Preferential Purchase Rights
10
4.11


Royalties, Etc
10
4.12


Imbalances
10
4.13


Current Commitments
10
4.14


Operating Expenses for New Wells
10
4.15


Environmental Representation and Warranty
10
4.16


Taxes
11
4.17


Well Status
11
4.18


Calls on Production
11
4.19


Tax Partnerships
11
4.20


Wells
11
4.21


Brokers’ Fees
11
4.22


EnerVest Assets
11
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
12
5.1


Organization, Existence and Qualification
12
5.2


Authority, Approval and Enforceability
12
5.3


No Conflicts
12
5.4


Consents
12
5.5


Bankruptcy
12
5.6


Litigation
12
5.7


Financing
13
5.8


Regulatory
13
5.9


Independent Evaluation
13
5.10


Brokers’ Fees
13
5.11


Accredited Investor
13
ARTICLE VI CERTAIN AGREEMENTS
13
6.1


Conduct of Business
13
6.2


Successor Operator
14
6.3


Governmental Bonds
14
6.4


Record Retention
15
6.5


Knowledge of Breach
15







--------------------------------------------------------------------------------

Exhibit 10.1

6.6


Amendment of Schedules
15
6.7


Non-Solicitation of Employees
15
6.8


Sellers’ Existence
16
6.9


Financial Statements
16
ARTICLE VII BUYER’S CONDITIONS TO CLOSING
16
7.1


Representations
16
7.2


Performance
16
7.3


No Legal Proceedings
16
7.4


Title Defects and Environmental Defects
17
7.5


Closing Deliverables
17
ARTICLE VIII SELLERS’ CONDITIONS TO CLOSING
17
8.1


Representations
17
8.2


Performance
17
8.3


No Legal Proceedings
17
8.4


Title Defects and Environmental Defects
17
8.5


Replacement Bonds and Guarantees
17
8.6


Closing Deliverables
17
ARTICLE IX CLOSING
17
9.1


Date of Closing
17
9.2


Place of Closing
18
9.3


Closing Obligations
18
9.4


Records
18
ARTICLE X ACCESS; DISCLAIMERS
18
10.1


Access
19
10.2


Confidentiality
20
10.3


Disclaimers
20







--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE XI TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS
20
11.1


Sellers’ Title
21
11.2


Notice of Title Defects; Defect Adjustments
22
11.3


Casualty Loss
26
11.4


Consents to Assign
26
ARTICLE XII ENVIRONMENTAL MATTERS
27
12.1


Notice of Environmental Defects
27
12.2


NORM, Asbestos, Wastes and Other Substances
29
ARTICLE XIII ASSUMPTION; INDEMNIFICATION; SURVIVAL
30
13.1


Assumed Obligations; Specified Obligations
30
13.2


Indemnities of Sellers
30
13.3


Indemnities of Buyer
31
13.4


Limitation on Liability
31
13.5


Express Negligence
32
13.6


Exclusive Remedy
32
13.7


Indemnification Procedures
32
13.8


Survival
33
13.9


Waiver of Right to Rescission
34
13.10


Insurance, Taxes
34
13.11


Non-Compensatory Damages
34
13.12


Disclaimer of Application of Anti-Indemnity Statutes
35
13.13


Specified Obligation Disputes
35
ARTICLE XIV TERMINATION, DEFAULT AND REMEDIES
36
14.1


Right of Termination
36
14.2


Effect of Termination
37
14.3


Return of Documentation and Confidentiality
37







--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE XV MISCELLANEOUS
37
15.1


Appendices, Exhibits and Schedules
37
15.2


Expenses and Taxes
37
15.3


Assignment
38
15.4


Preparation of Agreement
39
15.5


Publicity
39
15.6


Notices
39
15.7


Further Cooperation
40
15.8


Filings, Notices and Certain Governmental Approvals
40
15.9


Entire Agreement; Conflicts
41
15.10


Parties in Interest
41
15.11


Amendment
41
15.12


Waiver; Rights Cumulative
41
15.13


Governing Law; Jurisdiction
41
15.14


Severability
42
15.15


Removal of Name
42
15.16


Counterparts
42
15.17


Seller Representative
42
15.18


Like-Kind Exchange
43















--------------------------------------------------------------------------------

Exhibit 10.1

LIST OF EXHIBITS AND SCHEDULES


Annex I
 
Defined Terms
Exhibit A
 
Leases
Exhibit B
 
Existing Wells
Exhibit C
 
Applicable Contracts
Exhibit D
 
Easements and Surface Contracts
Exhibit E
 
Personal Property
Exhibit F
 
Excluded Assets
Exhibit G
 
Form of Assignment and Bill of Sale
Exhibit H
 
Form of Transition Services Agreement
 
 
 
Schedule 2.3
 
New Wells
Schedule 3.8
 
Allocated Values
Schedule 4.4
 
Consents
Schedule 4.6
 
Litigation
Schedule 4.7
 
Material Contracts
Schedule 4.8
 
Gathering and Transportation Agreements
Schedule 4.9
 
Violation of Laws
Schedule 4.11
 
Royalties
Schedule 4.12
 
Imbalances
Schedule 4.13
 
Current Commitments
Schedule 4.14
 
Pre-Effective Time New Well Costs
Schedule 4.15
 
Environmental Compliance
Schedule 4.16
 
Taxes
Schedule 4.21
 
Asset Taxes
Schedule 6.1
 
Conduct of Business
 
 
 











--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of this 6th
day of December, 2013 (the “Execution Date”), and is between EnerVest Holding,
L.P., a Texas limited partnership (“EnerVest Holding”), EnerVest Energy
Institutional Fund XII-A, L.P., a Delaware limited partnership (“EnerVest
XII-A”), EnerVest Energy Institutional Fund XII-WIB, L.P., a Delaware limited
partnership (“EnerVest XII-WIB”) and EnerVest Energy Institutional Fund XII-WIC,
L.P., a Delaware limited partnership (“EnerVest XII-WIC”) (collectively
“Sellers” and each individually a “Seller,”) and QEP Energy Company, a Texas
corporation (“Buyer”). Sellers and Buyer are each referred to as a “Party” and
collectively referred to as the “Parties.”
RECITALS
Each Seller desires to sell and assign, and Buyer desires to purchase and pay
for, all of each Seller’s right, title and interest in and to the Assets (as
defined hereinafter) effective as of the Effective Time (as defined
hereinafter).
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and Buyer agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION


1.1     Defined Terms Capitalized terms used herein shall have the meanings set
forth in Annex I, unless the context otherwise requires.


1.2    References and Rules of Construction. All references in this Agreement to
Annexes, Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions refer to the corresponding Annexes, Exhibits, Schedules, Articles,
Sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,
Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section,
subsection or other subdivision unless expressly so limited. The words “this
Article,” “this Section,” and “this subsection,” and words of similar import,
refer only to Article, Section or subsection hereof in which such words occur.
Wherever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limiting
the foregoing in any respect.” All references to “$”, “dollars” or “Dollars”
shall be deemed references to United States Dollars. Each accounting term not
defined herein will have the meaning given to it under GAAP as interpreted as of
the date of this Agreement. Pronouns in masculine, feminine or neuter genders
shall be construed to state and include any other gender, and words, terms and
titles (including terms defined herein) in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.
Reference to any agreement (including this Agreement), document or instrument
shall include such agreement, document or instrument as amended or modified
(including any waiver or consent) and in effect from time to time.


ARTICLE II
PURCHASE AND SALE
2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
each Seller agrees to sell, and Buyer agrees to purchase and pay for, as of the
Effective Time, all of such Seller’s right, title and

1

--------------------------------------------------------------------------------

Exhibit 10.1

interest, whether present, contingent or reversionary, in and to the assets
described in Section 2.1(a) through Section 2.1(g) (such assets, less and except
the Excluded Assets, collectively, the “Assets”):


(a)the oil and gas leases covering lands in Andrews, Crockett and Martin
Counties, Texas described on Exhibit A, subject to any reservations, limitations
or depth restrictions included in the descriptions of such oil and gas leases
set forth on Exhibit A, and the lands covered by such leases (whether or not the
lands subject to such leaseholds are correctly or sufficiently described on
Exhibit A), including working interests, mineral interests, royalty interests,
overriding royalty interests, production payments and net profit interests
therein subject to the terms, conditions, covenants and obligations set forth in
such leases and on Exhibit A (such interest in such leases, the “Leases”);


(b)all wells located on the Leases or on any other lease with which any such
property or Lease has been unitized (including the oil, gas, water and disposal
wells specifically described on Exhibit B), (collectively, the “Wells”), and all
Hydrocarbons produced therefrom or allocated thereto;


(c)all rights and interests in, under or derived from all unitization and
pooling agreements, declarations and orders in effect with respect to any of the
Leases or Wells and the units created thereby (the “Units”);


(d)to the extent that they may be assigned, all Applicable Contracts and all
rights thereunder;


(e)to the extent that they may be assigned, all permits, licenses, servitudes,
easements, rights-of-way, surface leases, other surface interests and surface
rights to the extent appurtenant to or used primarily in connection with the
ownership, operation, production, gathering, treatment, processing, storing,
sale or disposal of Hydrocarbons or produced water from the Leases, Wells or
Units or any of the Assets, including those described on Exhibit D;


(f)all equipment, machinery, tanks, pipe, fixtures, SCADA systems and associated
communication equipment, vehicles and other personal, moveable and mixed
property, injection facilities, saltwater disposal facilities, compression
facilities, pumping units and engines, gas and oil treating facilities, power
lines and other appurtenances, inventory, improvements, doghouses, storage
facilities and similar structures, flowlines, pipelines, gathering systems and
appurtenances thereto, located on any of the Assets that is primarily used in
connection therewith as of the Effective Time, including those described on
Exhibit E (collectively, the “Personal Property”);


(g)all of the files, records, maps, information and data, whether written or
electronically stored, primarily relating to the Assets in Sellers’ or its
Affiliates’ possession, including: (i) land, division order and title records
(including abstracts of title, title opinions and title curative documents);
(ii) Applicable Contract files; (iii) correspondence; (iv) operations,
engineering, environmental (including all environmental reports, files, audits,
assessments, environmental notices of violation from Governmental Authorities
(if any) and written notice from landowners regarding any environmental or
operating issues (if any)), regulatory, production and accounting records;
(v) production, facility and well records; and (vi) geological and geophysical
data (including seismic data), interpretive data, electric logs, core data,
pressure data, decline curves and production curves (collectively, “Records”).


2.2    Excluded Assets. Sellers shall reserve and retain all of the Excluded
Assets.



2

--------------------------------------------------------------------------------

Exhibit 10.1

2.3    Revenues and Expenses. Subject to the provisions hereof, Sellers shall
remain entitled to all of the rights of ownership (including the right to all
production, proceeds of production and all other income, proceeds, receipts and
credits) and shall remain responsible (by payment, through the adjustments to
the Purchase Price hereunder or otherwise) for all Operating Expenses, in each
case, attributable to the Assets for the period of time prior to the Effective
Time. Subject to the provisions hereof, and subject to the occurrence of
Closing, Buyer shall be entitled to all of the rights of ownership (including
the right to all production, proceeds of production and other proceeds), and
shall be responsible (by payment, through the adjustments to the Purchase Price
hereunder or otherwise) for all Operating Expenses, in each case, attributable
to the Assets for the period of time from and after the Effective Time.
Notwithstanding the foregoing, with respect to any well located on the Leases or
on any other lease with which any such property or Lease has been unitized and
spudded but not completed prior to the Effective Time described on Schedule 2.3
(the “New Wells”), Buyer shall be responsible (by payment, through the
adjustments to the Purchase Price hereunder or otherwise, for all Operating
Expenses attributable to such New Well (net to Sellers’ interest) whether
before, on or after the Effective Time. “Operating Expenses” means all operating
expenses and all capital expenditures incurred in the ownership and operation of
the Assets in the ordinary course of business and, where applicable, in
accordance with the relevant operating or unit agreement, if any, and overhead
costs charged or chargeable to the Assets under the relevant operating agreement
or unit agreement, if any, but excluding, for the avoidance of doubt, any Income
Taxes and Asset Taxes. After the Closing, each Party shall be entitled to
participate in all joint interest audits and other audits of Operating Expenses
for which such Party is entirely or in part responsible under the terms of this
Section 2.3.


ARTICLE III
PURCHASE PRICE


3.1    Purchase Price. The purchase price for the Assets shall be Nine Hundred
Fifty Million Dollars ($950,000,000) (the “Purchase Price”), adjusted in
accordance with this Agreement and payable by Buyer to Sellers at the Closing by
wire transfer in immediately available funds to a bank account designated by
Sellers in the Preliminary Settlement Statement.


3.2    Deposit.
(a)     No later than the third Business Day after the execution of this
Agreement, Buyer shall deposit by wire transfer in same day funds with the
Escrow Agent the sum of Fifty Million Dollars ($50,000,000) (such amount,
excluding any interest earned thereon, the “Deposit”). If Closing occurs, the
Deposit shall be applied toward the Adjusted Purchase Price at Closing, but
shall be retained under the Escrow Agreement as the Holdback Amount pursuant to
Section 3.10. The fees and expenses of the Escrow Agent shall be borne 50% by
Buyer and 50% by Sellers.
(b)    If the transactions contemplated by this Agreement are not consummated
because of (i) the failure of Buyer to materially perform any of its obligations
hereunder or (ii) the failure of any of Buyer’s representations or warranties
hereunder to be true and correct in all material respects as of the date of this
Agreement and Closing, then, in such event, Sellers shall have the right to (A)
terminate this Agreement and receive from the Escrow Agent the Deposit together
with any interest or income thereon, free of any claims by Buyer with respect
thereto (and Buyer shall execute joint instructions to the Escrow Agent to that
effect), and (B), at its option, seek all additional remedies available at law,
and with respect to Buyer’s obligations under Section 6.3 or instructions to the
Escrow Agent required under this Agreement, specific performance.
(c)    If this Agreement is terminated by the mutual written agreement of Buyer
and Sellers, or if Closing does not occur for any reason other than as set forth
in Section 3.2(b), then Buyer shall be entitled to receive the Deposit together
with any interest or income thereon from the Escrow Agent, free of

3

--------------------------------------------------------------------------------

Exhibit 10.1

any claims by Sellers with respect thereto and Sellers shall execute joint
instructions to the Escrow Agent to that effect.
(d)    In the event of a termination of this Agreement pursuant to Section
3.2(b) or Section 3.2(c), Buyer and Sellers shall, in each case, also have the
rights and obligations set forth in Section 14.2.


3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:


(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):
(i)an amount equal to, to the extent that such amount has been received by Buyer
and not remitted or paid to Sellers, the value of all Hydrocarbons from or
attributable to the Assets in storage or existing in pipelines, plants and tanks
(including inventory) and upstream of the sales meter as of the Effective Time,
the value to be based upon the contract price in effect as of the Effective Time
(or the sales price, if there is no contract price, in effect as of the
Effective Time), less Burdens on such production;


(ii)an amount equal to all Operating Expenses and all other costs and expenses
(including drilling and completion costs and other capital expenditures but
excluding, for the avoidance of doubt, any Income Taxes and Asset Taxes) paid by
Sellers that are attributable to the Assets during the period following the
Effective Time, whether paid before or after the Effective Time, including (A)
Burdens and (B) rentals and other lease maintenance payments;


(iii)an amount equal to all Operating Expenses and all other costs and expenses
(excluding, for the avoidance of doubt, any Income Taxes and Asset Taxes) paid
by Sellers that are attributable to the New Wells whether before, on or after
the Effective Time;


(iv)the amount of all Asset Taxes allocated to Buyer in accordance with Section
15.2 but that are paid or otherwise economically borne by Sellers;


(v)subject to Section 3.9, to the extent that Sellers are underproduced as shown
with respect to the net Well Imbalances set forth on Schedule 4.12, as complete
and final settlement of all Well Imbalances attributable to the Assets, an
amount equal to the product of the underproduced volumes times (A) $3.50/Mcf for
gaseous Hydrocarbons or (B) $90.00/Bbl for liquid Hydrocarbons, as applicable;


(vi)subject to Section 3.9, to the extent that Sellers have overdelivered any
Hydrocarbons (that is, Sellers have delivered more product to the pipeline than
the pipeline has purchased or redelivered for Sellers) as of the Effective Time
as shown with respect to the net Pipeline Imbalances set forth on Schedule 4.12,
as complete and final settlement of all Pipeline Imbalances attributable to the
Assets, an amount equal to the product of the overdelivered volumes times (A)
$3.50/Mcf for gaseous Hydrocarbons or (B) $90.00/Bbl for liquid Hydrocarbons, as
applicable;


(vii)to the extent not included as an Operating Expense for which an adjustment
was made pursuant to Section 3.3(a)(ii), any bond or insurance premiums paid by
or on behalf of Sellers in connection with ownership or operation of the Assets
and prorated to the period from and after the Effective Time;


(viii)the portion of the Overhead Costs, if any, attributable to the Assets from
and after the Effective Time up to the Closing Date; and

4

--------------------------------------------------------------------------------

Exhibit 10.1

(ix)any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Sellers and Buyer.


(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):
(i)    an amount equal to, to the extent that such amount has been received by
Sellers and not remitted or paid to Buyer, all proceeds actually received by
Sellers attributable to the ownership or operation of the Assets, including the
sale of Hydrocarbons produced therefrom or allocable thereto during the period
following the Effective Time, net of expenses (other than Operating Expenses and
other expenses taken into account pursuant to Section 3.3(a), Income Taxes and
Asset Taxes) directly incurred in earning or receiving such proceeds;


(ii)    if Sellers make the election under Section 11.2(d)(i) with respect to a
Title Defect, an amount equal to all Title Defect Amounts determined pursuant to
Sections 11.2(g), 11.2(i) or 11.2(j), as applicable, less an amount equal to all
Title Benefit Amounts determined pursuant to Sections 11.2(h) or 11.2(j), as
applicable;


(iii)    if Sellers make the election under Section 12.1(b)(i) with respect to
an Environmental Defect, the Remediation Amount with respect to such
Environmental Defect if the Remediation Amount has been determined prior to
Closing;


(iv)    the Allocated Value of the Assets excluded from the transactions
contemplated hereby pursuant to Section 11.2(d)(ii), Section 11.4(a), or Section
12.1(b)(ii);


(v)    the amount of all Asset Taxes allocated to Sellers in accordance with
Section 15.2 but that are paid or otherwise economically borne by Buyer;


(vi)    subject to Section 3.9, to the extent that Sellers are overproduced as
shown with respect to the net Well Imbalances set forth on Schedule 4.12, as
complete and final settlement of all Well Imbalances attributable to the Assets,
the sum of $21,434.00 which is an amount equal to the product of the
overproduced volumes times (A) $3.50/Mcf for gaseous Hydrocarbons or (B)
$90.00/Bbl for liquid Hydrocarbons, as applicable;


(vii)    subject to Section 3.9, to the extent that Sellers have underdelivered
(that is, Sellers have delivered less product to the pipeline than the pipeline
purchased or redelivered for the Sellers) any Hydrocarbons as of the Effective
Time as shown with respect to the net Pipeline Imbalances set forth on Schedule
4.12, as complete and final settlement of all Pipeline Imbalances attributable
to the Assets, an amount equal to the product of the underdelivered volumes
times (A) $3.50/Mcf for gaseous Hydrocarbons or (B) $90.00/Bbl for liquid
Hydrocarbons, as applicable;


(viii)    an amount equal to all proceeds from sales of Hydrocarbons relating to
the Assets and payable to owners of Working Interests, royalties, overriding
royalties and other similar interests (in each case) that are held by Sellers in
suspense as of the Closing Date; and


(ix)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Sellers and Buyer.
3.4    Adjustment Methodology. When available, actual figures will be used for
the adjustments to the Purchase Price at Closing. To the extent actual figures
are not available, estimates will be used subject to final adjustments in
accordance with Section 3.6 and Section 3.7.

5

--------------------------------------------------------------------------------

Exhibit 10.1

3.5    Preliminary Settlement Statement. Not less than five Business Days prior
to Closing, Sellers shall prepare and submit to Buyer for review a draft
settlement statement (the “Preliminary Settlement Statement”) that shall set
forth the Adjusted Purchase Price, reflecting each adjustment made in accordance
with this Agreement as of the date of preparation of such Preliminary Settlement
Statement and the calculation of the adjustments used to determine such amount,
together with the designation of Sellers’ account for the wire transfer of funds
as required by Section 3.1 and Section 9.3(d). Within two Business Days after
receipt of the Preliminary Settlement Statement, Buyer shall deliver to Sellers
a written report containing all changes that Buyer proposes to be made to the
Preliminary Settlement Statement together with the explanation therefor and the
supporting documents thereof. The Parties shall in good faith attempt to agree
on the Preliminary Settlement Statement as soon as possible after Sellers’
receipt of Buyer’s written report. The Preliminary Settlement Statement, as
agreed upon by the Parties, will be used to adjust the Purchase Price at
Closing; provided that if the Parties do not agree upon an adjustment set forth
in the Preliminary Settlement Statement, then the amount of such adjustment used
to adjust the Purchase Price at Closing shall be that amount set forth in the
draft Preliminary Settlement Statement delivered by Sellers to Buyer pursuant to
this Section 3.5.
3.6    Final Settlement Statement.
(a)    On or before 120 days after Closing, a final settlement statement (the
“Final Settlement Statement”) will be prepared by Sellers, based on actual
income and expenses during the Interim Period and which takes into account all
final adjustments made to the Purchase Price and shows the resulting final
Purchase Price (the “Final Price”). The Final Settlement Statement shall set
forth the actual proration of the amounts required by this Agreement. As soon as
practicable, and in any event within 30 days, after receipt of the Final
Settlement Statement, Buyer shall return to Sellers a written report containing
any proposed changes to the Final Settlement Statement and an explanation of any
such changes and the reasons therefor (the “Dispute Notice”). Any changes not so
specified in the Dispute Notice shall be deemed waived, and Sellers’
determinations with respect to all such elements of the Final Settlement
Statement that are not addressed specifically in the Dispute Notice shall
prevail. If Buyer fails to timely deliver a Dispute Notice to Sellers containing
changes Buyer proposes to be made to the Final Settlement Statement, the Final
Settlement Statement as delivered by Sellers will be deemed to be correct and
will be final and binding on the Parties and not subject to further audit or
arbitration. Subject to Section 3.6(b), if the Final Price set forth in the
Final Settlement Statement is mutually agreed upon by Sellers and Buyer, the
Final Settlement Statement and the Final Price, shall be final and binding on
the Parties. Any difference in the Adjusted Purchase Price as paid at Closing
pursuant to the Preliminary Settlement Statement and the Final Price shall be
paid by the owing Party within ten days of final determination of such owed
amounts in accordance herewith to the owed Party. All amounts paid pursuant to
this Section 3.6 shall be delivered in United States currency by wire transfer
of immediately available funds to the account specified in writing by the
relevant Party.


(b)    If after the delivery of the Final Settlement Statement pursuant to the
provisions of Section 3.6(a) (i) either Party receives monies (including
proceeds of production) belonging to the other Party pursuant to Section 2.3 or
otherwise, then such monies shall, within five Business Days after the end of
the month in which they were received, be paid over by the receiving Party to
the owed Party, (ii) either Party pays monies for Operating Expenses that are
the obligation of the other Party pursuant to Section 2.3 or otherwise, then the
obligated Party shall, within five Business Days after the end of the month in
which the applicable invoice and proof of payment of such invoice are received
by it, reimburse the paying Party therefor, (iii) either Party receives an
invoice of an expense or obligation that is owed by the other Party pursuant to
Section 2.3 or otherwise, then the receiving Party shall promptly forward such
invoice to the obligated Party and (iv) if an invoice of an expense or other
obligation is received by either Party and is the obligation of both Parties,
then the Parties shall consult with each other and shall each promptly pay its
portion of such invoice to the obligee. Each Party shall be permitted to offset
any monies owed by it to the

6

--------------------------------------------------------------------------------

Exhibit 10.1

other Party pursuant to this Section 3.6 against amounts owing by it to such
other Party pursuant to this Section 3.6.
3.7    Disputes. If Sellers and Buyer are unable to resolve the matters
addressed in the Dispute Notice, each of Buyer and Sellers shall within ten
Business Days after the delivery of such Dispute Notice, summarize its position
with regard to such dispute in a written document of 20 pages or less and submit
such summaries to such Person as the Parties may mutually select (the
“Accounting Arbitrator”), together with the Dispute Notice, the Final Settlement
Statement and any other documentation such Party may desire to submit. Within
ten Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision choosing either Sellers’ position
or Buyer’s position with respect to each matter addressed in any Dispute Notice,
based on the materials described above. Any decision rendered by the Accounting
Arbitrator pursuant hereto shall be final, conclusive and binding on Sellers and
Buyer and enforceable against any of the Parties in any court of competent
jurisdiction. The costs of such Accounting Arbitrators shall be borne one-half
by Buyer and one-half by Sellers.


3.8    Allocation of Purchase Price; Allocated Values. Solely for the purposes
of Article XI and Article XII, Buyer and Sellers agree that the Purchase Price
shall be allocated among the Assets as set forth on Schedule 3.8 (the “Allocated
Values”).


3.9    Allocation for Imbalances at Closing. If, prior to Closing, any Party
discovers an error in the Imbalances set forth on Schedule 4.12, then the
Purchase Price shall be further adjusted at Closing pursuant to Section
3.3(a)(v), Section 3.3(a)(vi), Section 3.3(b)(vi) or Section 3.3(b)(vii), as
applicable, and Schedule 4.12 will be deemed amended immediately prior to
Closing to reflect the Imbalances for which the Purchase Price is so adjusted.


3.10    Holdback Amount.
(a)    At Closing, in partial satisfaction of Buyer’s payment obligations under
Section 3.1, the Deposit, but specifically excluding any interest or income
earned thereon to the Closing, shall be retained by the Escrow Agent pursuant to
the Escrow Agreement and from and after the Closing the Deposit and all interest
or other amounts earned thereon after the Closing shall be the “Holdback Amount”
for the purposes of this Agreement and the Escrow Agreement. The Holdback Amount
shall be paid out in accordance with the provisions of this Section 3.10 and the
Escrow Agreement by way of security against all obligations of Sellers to defend
and indemnify or otherwise pay any amounts owed by Sellers to Buyer and Buyer
Indemnified Parties pursuant to Sellers’ payment, defense and indemnity
obligations under Section 13.2 and Sellers’ special warranty of title under
Sections 11.1(b) and (c).


(b)    To the extent that Sellers do not promptly (and in any event within 10
Business Days after receipt of written notice from Buyer) reimburse or pay Buyer
for any Liabilities for which Buyer is entitled to be indemnified or paid by
Sellers pursuant to Sections 11.1(b) and (c) or Section 13.2, then Buyer shall
be entitled, at any time and from time to time, to deliver to the Escrow Agent
and Sellers one or more written notices (an “Escrow Claim Notice”) which notice
shall specify with particularity the nature and Buyer’s good faith estimate of
the amount of the claim (the “Escrow Claim”), including the provision of this
Agreement entitling Buyer to such Escrow Claim. Upon Sellers’ and Buyer’s
agreement on the amount and validity of such Escrow Claim, Sellers and Buyer
shall jointly instruct the Escrow Agent to disburse to Buyer the amount set
forth in such joint instructions, which will be that portion of the Holdback
Amount being held in the Escrow Account as would satisfy such Escrow Claim. If
Sellers and Buyer are unable to agree on the amount or validity of any such
Escrow Claim, it shall be resolved in accordance with Section 15.13 (except that
with respect to Sellers’ indemnity obligations for Specified Obligations, in
accordance with Section 13.13) and if upon the resolution or determination of
any such Escrow Claim, the Parties fail to deliver a joint written instruction
to the Escrow Agent in accordance with the foregoing sentence, then the Escrow

7

--------------------------------------------------------------------------------

Exhibit 10.1

Agent shall pay the Escrow Claim to Buyer upon delivery by any Party to the
Escrow Agent of a final and non-appealable written court order resolving such
dispute and directing the payment of a specified amount to Buyer with respect to
such Escrow Claim (except that with respect to Sellers’ indemnity obligations
for Specified Obligations, a final and binding arbitral award issued by
arbitrators in accordance with Section 13.13). The Escrow Agent shall release to
Sellers any portion of the Holdback Amount remaining in the Escrow Account on
the first Business Day that is 273 days after the Closing Date, except for the
aggregate amount of all outstanding Escrow Claims for which Buyer has, in good
faith, provided an Escrow Claim Notice to Sellers and Escrow Agent in accordance
with Section 3.10(b) that has not been previously satisfied (which monies shall
remain part of the Holdback Amount until final resolution of such outstanding
Escrow Claims). Upon the final resolution and payment of all Escrow Claim
Notices delivered by Buyer during the Survival Period, Buyer and Sellers shall
execute and deliver to the Escrow Agent written instruction to release any
remaining Holdback Amount to Sellers.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS


Subject to the matters specifically listed or disclosed in the Schedules (as
added, supplemented or amended pursuant to Section 6.6), each Seller jointly and
severally with each other Seller represents and warrants to Buyer, as of the
Execution Date and as of the Closing Date, the following:
4.1    Organization, Existence and Qualification. Each Seller is a limited
partnership duly formed and validly existing under the Laws of the state of its
formation. Each Seller has all requisite power and authority to own and operate
its property (including its interests in the Assets) and to carry on its
business as now conducted. Each Seller is duly licensed or qualified to do
business as a foreign limited partnership in all jurisdictions in which it
carries on business or owns assets and such qualification is required by Law,
except where the failure to be so qualified would not have a material adverse
effect.


4.2    Authority, Approval and Enforceability. Each Seller has full power and
authority to enter into and perform this Agreement, the Transaction Documents to
which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by each Seller of this Agreement have been
duly and validly authorized and approved by all necessary limited partnership
action on the part of each Seller. Assuming the due authorization, execution and
delivery by the other parties to such documents, this Agreement is, and the
Transaction Documents to which each Seller is a party when executed and
delivered by such Seller will be, the valid and binding obligations of such
Seller and enforceable against such Seller in accordance with their respective
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar Laws, as well as to principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


4.3    No Conflicts. Assuming the receipt of all Consents, the execution,
delivery and performance by each Seller of this Agreement and the consummation
of the transactions contemplated herein will not (a) conflict with or result in
a breach of any provisions of the organizational documents of such Seller, (b)
except for Permitted Encumbrances, result in a default or the creation of any
Encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or other Applicable Contract to which such Seller
is a party or by which such Seller or the Assets may be bound or (c) violate any
Law applicable to such Seller or any of the Assets, except in the case of
clauses (b) and (c) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not have a material effect upon the ability of
such Seller to consummate the transactions contemplated by this Agreement or
perform its obligations hereunder.

8

--------------------------------------------------------------------------------

Exhibit 10.1

4.4    Consents. Except (a) as set forth on Schedule 4.4, (b) for Customary
Post-Closing Consents and (c) under Contracts that are terminable upon not
greater than 60 days’ notice without payment of any fee, there are no
restrictions on assignment, including requirements for consents from Third
Parties to any assignment (in each case), that a Seller is required to obtain in
connection with the transfer of its Assets to Buyer or the consummation of the
transactions contemplated by this Agreement by such Seller (each, a “Consent”).


4.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to such Seller’s Knowledge,
threatened in writing against such Seller.


4.6    Litigation. Except as set forth on Schedule 4.6, as of the date of this
Agreement, there is no suit, action or litigation by any Third Party before any
Governmental Authority, and no legal, administrative or arbitration proceeding,
in each case, pending or, to Sellers’ Knowledge, threatened in writing against
Sellers or the Assets. Sellers are not in material default under any order,
writ, injunction or decree of any Governmental Authority


4.7    Material Contracts.
        
(a)    Except for Contracts entered into in accordance with Section 6.1,
Schedule 4.7 sets forth all Applicable Contracts of the type described below
(collectively, the “Material Contracts”):
            
(i)    any Applicable Contract that can reasonably be expected to result in
aggregate payments by such Seller of more than $100,000 during the current or
any subsequent calendar year (based solely on the terms thereof and current
volumes, without regard to any expected increase in volumes or revenues);
(ii)    any Applicable Contract that can reasonably be expected to result in
aggregate revenues to such Seller of more than $100,000 during the current or
any subsequent calendar year (based solely on the terms thereof and current
volumes, without regard to any expected increase in volumes or revenues);


(iii)    any Hydrocarbon purchase and sale, transportation, processing or
similar Applicable Contract that is not terminable without penalty upon 60 days’
or less notice;
            
(iv)    any indenture, mortgage, loan, or similar Applicable Contract, a
Seller’s obligations under which are secured by a lien or mortgage on any of the
Assets;


(v)    any Applicable Contract that constitutes a lease under which a Seller is
the lessor or the lessee of real property (other than any Lease) or Personal
Property which lease (A) cannot be terminated by such Seller without penalty
upon 60 days’ or less notice and (B) involves an annual base rental of more than
$100,000;


(vi)    any farmout agreement, farmin agreement, area of mutual interest
agreement, exploration agreement, development agreement, participation
agreement, joint operating agreement, pooling agreement, pooling declaration,
unit agreement or similar Applicable Contract; and


(vii)    any Applicable Contract between any Seller and any Affiliate of Sellers
that will not be terminated prior to Closing.
 

9

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Except as set forth on Schedule 4.7, there exists no default under any
Material Contract by any Seller or, to any Seller’s Knowledge, by any other
Person that is a party to such Material Contract, and no event has occurred that
with notice or lapse of time or both would constitute any default under any such
Contract by Seller or, to such Seller’s Knowledge, any other Person who is a
party to such Material Contract.
 
4.8    Gathering and Transportation. Except as set forth on Schedule 4.8, all
Contracts and arrangements for the gathering or transportation of Hydrocarbons
produced from the Assets are terminable upon 30 days’ or less notice.


4.9    Compliance with Law. Except as described on Schedule 4.9, the Assets are
and have been operated by Sellers and, to Sellers’ Knowledge, by such Seller’s
predecessor in interest in compliance in all material respects with all Laws
(excluding Environmental Laws). Except as described on Schedule 4.9, no Seller
has received any written notice of a violation of any statute, law, ordinance,
regulation, rule, order, writ, injunction or decree of any foreign, federal,
state or local government or any other governmental department or agency, or any
judgment, decree, order, writ or injunction of any court, applicable to the
Assets. For the avoidance of doubt, this Section 4.9 does not include any
matters with respect to Environmental Laws, which shall be exclusively addressed
in Section 4.15 and Article XII.


4.10    Preferential Purchase Rights. There are no preferential purchase rights,
rights of first refusal or other similar rights that are applicable to the
transfer of the Assets in connection with the transactions contemplated hereby
(each a “Preferential Purchase Right”).


4.11    Royalties, Etc. Except for those items that are being held in suspense
for which the Purchase Price is adjusted pursuant to Section 3.3(b)(viii), each
Seller has properly, timely and legally paid, in accordance with the terms of
each Lease and applicable Laws, all Burdens with respect to the Assets due by
that Seller, or if not paid, is contesting such Burdens in good faith in the
normal course of business and described on Schedule 4.11. All rentals, shut-in
payments, and operating expenses payable by any Seller with respect to the
Assets prior to the Effective Time, have been duly and properly paid in all
material respects. No Seller has received any written requests or demands for
payments, adjustments of payments or performance pursuant to obligations under
the Leases.


4.12    Imbalances. To Sellers’ Knowledge, Schedule 4.12 sets forth all
Imbalances associated with the Assets as of the Effective Time.


4.13    Current Commitments. Schedule 4.13 sets forth, as of the date of this
Agreement, all authorities for expenditures (the “AFEs”) that have been
delivered to Sellers, relating to the Assets to drill, rework or conduct any
other operations on or in connection with a well or for other capital
expenditures in connection with the Assets for which all of the activities
anticipated in such AFEs or commitments have not been completed by the date of
this Agreement.


4.14    Operating Expenses for New Wells. Except as set forth on Schedule 4.14,
there are no Operating Expenses attributable to the period prior to the
Effective Time for or related to New Wells.


4.15    Environmental Representation and Warranty.
            
(a)    Except as described on Schedule 4.15, (i) with respect to the Assets
operated by any Seller or any of Sellers’ Affiliates, those Assets are being
operated in material compliance with all Environmental Laws, (ii) with respect
to the Assets not operated by any Seller or any of Sellers’ Affiliates,

10

--------------------------------------------------------------------------------

Exhibit 10.1

to Sellers’ Knowledge, those Assets are being operated in compliance with all
Environmental Laws, (iii) Seller has not received a written notice of a
violation of an Environmental Law from a Governmental Authority with respect to
the Assets, (iv) with respect to the Assets operated by any Seller or any of
Sellers’ Affiliates, no notice of action alleging a material violation of an
Environmental Law is pending or, to such Seller’s Knowledge, threatened against
such Assets, and (v) with respect to the Assets not operated by any Seller or
any of Sellers’ Affiliates, to such Seller’s Knowledge, no notice of action
alleging a violation of an Environmental Law is pending or threatened against
such Assets.


(b)    Except as described on Schedule 4.15, there are no civil, criminal, or
administrative actions, lawsuits, litigation, hearings, or proceedings pending
against such Seller with respect to the Assets or the Assets as a result of the
violation or breach of any Environmental Law.


4.16    Taxes. All Asset Taxes based on a Seller’s ownership of its Assets for
all taxable periods prior to the taxable period in which this Agreement is
executed that were required to be paid prior to the Effective Time have been
paid. Except as set forth on Schedule 4.16, no Seller has received written
notice nor, to any Seller’s Knowledge, is there any pending or threatened claim
against or audit of such Seller from or by any applicable Taxing Authority for
the assessment of Asset Taxes. All income taxes that could result in a lien or
other claim against any of the Assets that have become due and payable have been
properly paid, unless contested in good faith by appropriate proceeding.


4.17    Well Status. During the period of a Seller’s ownership of its Assets,
and to such Seller’s Knowledge prior to such Seller’s ownership, there are no
wells located on the Assets that: (a) such Seller is obligated by Law or
contract to currently plug and abandon; or (b) to the extent plugged and
abandoned, have not been plugged in accordance with applicable material
requirements of each Governmental Authority having jurisdiction over the Assets.


4.18    Calls on Production. Except pursuant to the Material Contracts, no
Person has any call upon, option to purchase or similar rights with respect to
the production from the Assets; production from the Assets is not bound by any
gas dedications or subject to any monetary or in kind through-put fees or
charges in connection with gathering or transportation; and the Assets are not
bound by any Hedge Contract that will continue after Closing. Proceeds from the
sale of oil, condensate and gas from the Assets are being received by such
Seller, as applicable, in a timely manner and are not being held in suspense for
any reason.


4.19    Tax Partnerships. The Assets are not subject to any tax partnership
agreements requiring a partnership income tax return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Code.


4.20    Wells. During the period of a Seller’s ownership of its Assets, and to
such Seller’s Knowledge, prior to such Seller’s ownership, the Wells have been
or are being drilled, completed and operated within the boundaries of the Leases
or within the limits otherwise permitted or prescribed by contract, pooling or
unit agreement, and by Law.


4.21    Brokers’ Fees. Such Seller has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer or any Affiliate of Buyer shall
have any responsibility.


4.22    EnerVest Assets. Each Seller has sufficient assets and resources to
fulfill its indemnity obligations under Section 13.2 and its special warranty of
title under Section 11.1(b).

11

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Sellers, as of the Execution Date and as of the
Closing Date, the following:
5.1    Organization, Existence and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Texas and has all requisite power and authority to own and operate its property
and to carry on its business as now conducted. Buyer is duly licensed or
qualified to do business as a foreign corporation in all jurisdictions in which
it carries on business or owns assets and such qualification is required by Law
except where the failure to be so qualified would not have a material adverse
effect upon the ability of Buyer to consummate the transactions contemplated by
this Agreement.


5.2    Authority, Approval and Enforceability. Buyer has full power and
authority to enter into and perform this Agreement, the Transaction Documents to
which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Buyer of this Agreement have been duly
and validly authorized and approved by all necessary corporate action on the
part of Buyer. Assuming the due authorization, execution and delivery by the
other parties to such documents, this Agreement is, and the Transaction
Documents to which Buyer is a party when executed and delivered by Buyer will
be, the valid and binding obligations of Buyer and enforceable against Buyer in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


5.3    No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(a) conflict with or result in a breach of any provisions of the organizational
documents of Buyer, (b) result in a default or the creation of any Encumbrance
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or other agreement to which Buyer is a party or by which Buyer or any of
its property may be bound or (c) violate any Law applicable to Buyer or any of
its property, except in the case of clauses (b) and (c) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a material effect upon the ability of Buyer to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder.


5.4    Consents. There are no consents, including requirements for consents from
Third Parties, in each case, that Buyer is required to obtain in connection with
its acquisition and ownership of the Assets as contemplated by this Agreement.


5.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer or any Affiliate of Buyer.


5.6    Litigation. As of the date of this Agreement, there is no suit, action or
litigation by any Person by or before any Governmental Authority, and no legal,
administrative or arbitration proceeding, in each case, pending, or to Buyer’s
knowledge, threatened in writing against Buyer that would have a material
adverse effect upon the ability of Buyer to consummate the transactions
contemplated by this Agreement.

12

--------------------------------------------------------------------------------

Exhibit 10.1

5.7    Financing. Buyer has, and Buyer shall have as of the Closing Date,
sufficient cash in immediately available funds with which to pay the Purchase
Price, consummate the transactions contemplated by this Agreement and perform
its obligations under this Agreement and the Transaction Documents.


5.8    Regulatory. Buyer is and hereafter shall continue to be qualified to own
and assume operatorship of the Assets in all jurisdictions where the Assets are
located, and the consummation of the transactions contemplated by this Agreement
will not cause Buyer to be disqualified as such an owner or operator. To the
extent required by any Laws, Buyer has maintained, and will hereafter continue
to maintain, lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, all Laws governing the ownership and
operation of such leases and has filed any and all required reports necessary
for such ownership and operation with all Governmental Authorities having
jurisdiction over such ownership and operation.


5.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer (a) has relied or shall
rely solely on its own independent investigation and evaluation of the Assets
and the advice of its own legal, Tax, economic, environmental, engineering,
geological and geophysical advisors and the express provisions of this Agreement
and not on any comments, statements, projections or other materials made or
given by any representatives or consultants or advisors of Sellers, and (b)
subject to the express provisions of this Agreement, has satisfied or shall
satisfy itself through its own due diligence as to the environmental and
physical condition of and contractual arrangements and other matters affecting
the Assets. Buyer has no knowledge of any breach of any representation, warranty
or covenant of any Seller given hereunder.


5.10    Brokers’ Fees. Buyer has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Sellers or Sellers’ Affiliates shall have any
responsibility.


5.11    Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any state blue sky Laws or any other
securities Laws.


ARTICLE VI
CERTAIN AGREEMENTS
6.1    Conduct of Business.


(a)    Except (w) as set forth on Schedule 6.1, (x) for the operations covered
by the AFEs and other capital commitments described on Schedule 4.13, (y) for
actions taken in connection with emergency situations or maintain a lease and
(z) as expressly contemplated by this Agreement or as expressly consented to in
writing by Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), each Seller shall, from and after the date hereof until Closing:


(i)    operate the Assets in the usual, regular and ordinary manner consistent
with past practice (including the proper, timely and legal payment, in
accordance with the terms of each Lease and Laws, of (A) all Burdens and (B)
rentals, shut-in payments and other lease maintenance payments, in each case,
with respect to the Assets due by a Seller prior to Closing); and



13

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    maintain the books of account and Records relating to the Assets in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of such Seller.


(b)    Except (w) as set forth on Schedule 6.1, (x) for the operations covered
by the AFEs and other capital commitments described on Schedule 4.13, (y) for
actions taken in connection with emergency situations or to maintain a lease and
(z) as expressly contemplated by this Agreement or as expressly consented to in
writing by Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), each Seller shall, from and after the date hereof until Closing:


(ii)    not propose any operation reasonably expected to cost Sellers in excess
of $500,000, or operations that in the aggregate are reasonably expected to cost
Sellers in excess of $2,000,000;


(ii)    not consent to any operation proposed by a Third Party that is
reasonably expected to cost Sellers in excess of $500,000 or operations that in
the aggregate are reasonably expected to cost Sellers in excess of $2,000,000;
            
(iii)    not enter into an Applicable Contract that, if entered into on or prior
to the date of this Agreement, would be required to be listed on Schedule 4.7,
or materially amend or change the terms of any Material Contract;


(iv)    not transfer, sell, mortgage, pledge or dispose of any portion of the
Assets other than (A) the sale or disposal of Hydrocarbons in the ordinary
course of business, (B) sales of equipment that is no longer necessary in the
operation of the Assets or for which replacement equipment has been obtained and
(C) disposals of Assets where the consideration is less than $250,000 in the
aggregate (pre-disposal);
(v)    not reduce or terminate existing insurance; and
            
(vi)    not commit to do any of the foregoing.


(c)    Buyer acknowledges that Sellers own undivided interests in certain of the
properties comprising the Assets that a Seller is not the operator thereof, and
Buyer agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Sellers or an Affiliate of Sellers shall
not constitute a breach of the provisions of this Section 6.1, and no action
required by a vote of Working Interest owners shall constitute such a breach so
long as Sellers have voted their interests in a manner that complies with the
provisions of this Section 6.1.


6.2    Successor Operator. While Buyer acknowledges that it desires to succeed
the applicable Seller as operator of those Assets or portions thereof that such
Seller may presently operate, Buyer acknowledges and agrees that Sellers cannot
and do not covenant or warrant that Buyer shall become successor operator of
such Assets since the Assets or portions thereof may be subject to operating or
other agreements that control the appointment of a successor operator. Sellers
agree, however, that as to the Assets that a Seller operates, Sellers shall use
commercially reasonable efforts to support Buyer’s efforts to become successor
operator of such Assets (to the extent permitted under any applicable joint
operating agreement) effective as of Closing (at Buyer’s sole cost and expense)
and to designate or appoint, to the extent legally possible and permitted under
any applicable joint operating agreement, Buyer as successor operator of such
Assets effective as of Closing.
    
6.3    Governmental Bonds. Buyer acknowledges that none of the bonds, letters of
credit and guarantees, if any, posted by any Seller or its Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
On or before the Closing Date, Buyer shall obtain, or cause to be obtained

14

--------------------------------------------------------------------------------

Exhibit 10.1

in the name of the Buyer, replacements for such bonds, letters of credit and
guarantees to the extent such replacements are necessary (a) for Buyer’s
ownership of the Assets and (b) to permit the cancellation of the bonds, letters
of credit and guarantees posted by Sellers or their Affiliates with respect to
the Assets. In addition, at or prior to Closing, Buyer shall deliver to Sellers
evidence of the posting of bonds or other security with all applicable
Governmental Authorities meeting the requirements of such authorities to own
and, where appropriate, operate the Assets.


6.4    Record Retention. Buyer shall, and shall cause its successors and assigns
to, for a period of seven years following Closing, (a) retain the Records, (b)
provide each Seller, its Affiliates and its and their respective officers,
employees and representatives with access to the Records (to the extent that
Sellers have not retained the original or a copy) during normal business hours
for review and copying at such Seller’s expense and (c) provide each Seller, its
Affiliates and its and their respective officers, employees and representatives
with access, during normal business hours, to materials received or produced
after Closing relating to any indemnity claim made under Section 13.2 for review
and copying at such Seller’s expense. At the end of such seven year period and
prior to destroying any of the Records, Buyer shall notify Sellers in advance of
such destruction and provide Sellers an opportunity to copy such Records at
Sellers’ sole cost and expense.


6.5    Knowledge of Breach. Buyer will notify Sellers, and Sellers will notify
Buyers, promptly and in reasonable detail after any officer of Buyer or Sellers,
as the case may be, obtains actual knowledge that any representation or warranty
of the other Party contained in this Agreement is, becomes or will be untrue in
any material respect on or before the Closing Date. No breach of any
representation, warranty, covenant, agreement or condition of this Agreement
shall be deemed to be a breach of this Agreement for any purpose under this
Agreement, and no Party nor any Affiliate of any Party shall have any claim or
recourse against the other Parties or their respective directors, officers,
employees, partners, Affiliates, controlling persons, agents, advisors or
representatives with respect to such breach, if such Party or any Affiliate had
actual knowledge prior to the execution of this Agreement of such breach or of
the threat of such breach or the circumstances giving rise to such breach.


6.6    Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Sellers contained in this Agreement, Sellers
shall have the continuing right until Closing to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter
hereafter arising which, if existing at the date hereof or thereafter, would
have been required to be set forth or described in such Schedules. For all
purposes of this Agreement, including for purposes of determining whether the
conditions set forth in Article VII have been fulfilled, the Schedules to
Sellers’ representations and warranties contained in this Agreement shall be
deemed to include only that information contained therein on the date of this
Agreement and shall be deemed to exclude all information contained in any
addition, supplement or amendment thereto; provided, however, that if Closing
shall occur, then all matters that are disclosed pursuant to any such addition,
supplement or amendment at or prior to Closing and that are not the result of
any breach by any Seller of its covenants under Article VI shall be waived and
Buyer shall not be entitled to make a claim with respect thereto pursuant to the
terms of this Agreement or otherwise.
    
6.7    Non-Solicitation of Employees. Except with respect to the employees
identified in the Transition Services Agreement, from the Execution Date until
the one year anniversary of either the Closing Date or the termination of this
Agreement, Buyer will not, and will cause its Affiliates not to, directly or
indirectly, solicit for employment or employ any officer or employee of Sellers
or their Affiliates without obtaining the prior written consent of Sellers,
which consent shall not be unreasonably withheld. This Section 6.7 shall not
apply to general solicitations of employment not specifically directed towards
officer or employees of Sellers or their Affiliates or field workers.

15

--------------------------------------------------------------------------------

Exhibit 10.1

6.8    Sellers’ Existence. Until the expiration of the Survival Period, each
Seller shall maintain its valid existence and good standing under the Laws of
the state of its formation and continue to be duly licensed or qualified to do
business as a foreign limited partnership (except for EnerVest Holding) in the
State of Texas.
6.9    Financial Statements. From and after the date of this Agreement until
December 31, 2016 (the “Records Period”), Sellers shall, and shall cause their
Affiliates and their respective officers, directors, managers, employees, agents
and representatives to, provide reasonable cooperation to Buyer, its Affiliates
and their agents and representatives in connection with Buyer’s or its
Affiliates’ filings, if any, that are required by the Securities and Exchange
Commission, under securities laws applicable to Buyer and its Affiliates
(collectively, the “Filings”). During the Records Period, Sellers agree to make
available to Buyer and its Affiliates and their agents, auditors and
representatives any and all books, records, information and documents that are
attributable to the Assets in Sellers’ or their Affiliates’ possession or
control and access to Sellers’ and their Affiliates’ personnel, in each case as
reasonably required by Buyer, its Affiliates and their agents, auditors and
representatives in order to prepare and audit, if required, in connection with
the Filings, financial statements meeting the requirements of Regulation S-X
under the Securities Act of 1933 (“Securities Act”). During the Records Period,
Sellers shall, and shall cause their Affiliates to, provide reasonable
cooperation to the independent auditors chosen by Buyer (“Buyer’s Auditor”) in
connection with any audit by Buyer’s Auditor of any financial statements of
Sellers or their Affiliates with respect to the Assets that Buyer or any of its
Affiliates requires to comply with the requirements of the Securities Act or the
Securities Exchange Act of 1934 with respect to any Filings. During the Records
Period, Sellers and their Affiliates shall retain all books, records,
information and documents relating to the Assets for the three (3) fiscal years
prior to January 1, 2013 and the period from January 1, 2013 through the Closing
Date. Buyer will reimburse Sellers and their Affiliates, within ten (10)
Business Days after demand in writing therefor, for any reasonable costs and
expenses incurred by Sellers and their Affiliates in complying with the
provision of this Section 6.9.


ARTICLE VII
BUYER’S CONDITIONS TO CLOSING


The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by Sellers or waiver by
Buyer, on or prior to Closing of each of the following conditions:
7.1    Representations. The representations and warranties of Sellers set forth
in Article IV shall be true and correct in all respects (without regard to
materiality or Material Adverse Effect qualifiers in such representations) on
and as of the Closing Date, with the same force and effect as though such
representations and warranties had been made or given on and as of the Closing
Date (other than representations and warranties that refer to a specified date,
which need only be true and correct on and as of such specified date), except
for those breaches, if any, of such representations and warranties that would
not have a Material Adverse Effect.


7.2    Performance. Sellers shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Sellers is required prior to or on the Closing
Date.
    
7.3    No Legal Proceedings. No material suit, action, litigation or other
proceeding by any Third Party shall be pending before any Governmental Authority
seeking to restrain, prohibit, enjoin or declare illegal, or seeking substantial
damages in connection with, the transactions contemplated by this Agreement.



16

--------------------------------------------------------------------------------

Exhibit 10.1

7.4    Title Defects and Environmental Defects. In each case subject to the
Individual Title Defect Threshold, the Individual Environmental Threshold and
the Aggregate Deductible, as applicable, the sum of (a) all Title Defect Amounts
determined under Section 11.2(g) prior to Closing, less the sum of all Title
Benefit Amounts determined under Section 11.2(h) prior to Closing, plus (b) all
Remediation Amounts for Environmental Defects determined under Article XII prior
to Closing, plus (c) all Net Casualty Losses prior to Closing shall be less than
20% of the Purchase Price.


7.5    Closing Deliverables. Sellers shall have delivered (or be ready, willing
and able to deliver at Closing) to Buyer the documents and other items required
to be delivered by Sellers under Section 9.3.


ARTICLE VIII
SELLERS’ CONDITIONS TO CLOSING
The obligations of Sellers to consummate the transactions provided for herein
are subject, at the option of Sellers, to the fulfillment by Buyer or waiver by
Sellers on or prior to Closing of each of the following conditions:
8.1    Representations. The representations and warranties of Buyer set forth in
Article V shall be true and correct in all material respects (without regard to
materiality qualifiers in such representations) on and as of the Closing Date,
with the same force and effect as though such representations and warranties had
been made or given on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date).


8.2    Performance. Buyer shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.


8.3    No Legal Proceedings. No material suit, action, litigation or other
proceeding by any Third Party shall be pending before any Governmental Authority
seeking to restrain, prohibit or declare illegal, or seeking substantial damages
in connection with, the transactions contemplated by this Agreement.


8.4    Title Defects and Environmental Defects. In each case subject to the
Individual Title Defect Threshold, the Individual Environmental Threshold and
the Aggregate Deductible, as applicable, the sum of (a) all Title Defect Amounts
determined under Section 11.2(g) prior to Closing, less the sum of all Title
Benefit Amounts determined under Section 11.2(h) prior to Closing, plus (b) all
Remediation Amounts for Environmental Defects determined under Article XII prior
to Closing, plus (c) all Net Casualty Losses prior to Closing shall be less than
20% of the Purchase Price.


8.5    Replacement Bonds and Guarantees. Buyer shall have obtained, in the name
of Buyer, replacements for Sellers’ and their Affiliates’ bonds, letters of
credit and guarantees, to the extent required by Section 6.3.


8.6    Closing Deliverables. Buyer shall have delivered (or be ready, willing
and able to deliver at Closing) to Sellers the documents and other items
required to be delivered by Buyer under Section 9.3.


ARTICLE IV
CLOSING
9.1    Date of Closing. Subject to the conditions stated in this Agreement, the
sale by Sellers and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur on January 31,

17

--------------------------------------------------------------------------------

Exhibit 10.1

2014, or such other date as Buyer and Sellers may agree upon in writing. The
date on which the Closing actually occurs shall be the “Closing Date.”


9.2    Place of Closing. The Closing shall be held at the offices of Vinson &
Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 77002, or such other
place as mutually agreed upon by the Parties.


9.3    Closing Obligations. At Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:
a.Each of Sellers and Buyer shall execute, acknowledge and deliver the
Assignment in sufficient counterparts to facilitate recording in the applicable
counties covering the Assets.


b.Each of Sellers and Buyer shall execute and deliver assignments on appropriate
forms of any state Leases included in the Assets in sufficient counterparts to
facilitate filing with the applicable Governmental Authority.
c.Each of Sellers and Buyer shall execute and deliver the Preliminary Settlement
Statement.
d.Subject to Section 11.2(c), Buyer shall deliver to Sellers, to the account
designated in the Preliminary Settlement Statement, by direct bank or wire
transfer in immediately available funds, the Adjusted Purchase Price after
giving effect to the Deposit and interest earned on the Deposit and for the
avoidance of doubt, less such amount to be held in escrow pursuant to Section
11.2(c).
e.Buyer and Sellers shall execute joint written instructions to the Escrow Agent
to (i) deliver interest earned on the Deposit prior to Closing to Sellers, to
the account designated in the Preliminary Settlement Statement, by direct bank
or wire transfer in immediately available funds and (ii) retain the Deposit in
accordance with Section 3.10.
f.Each Seller shall deliver, on forms supplied by Buyer and reasonably
acceptable to Sellers, transfer orders or letters in lieu thereof directing all
purchasers of production to make payment to Buyer of proceeds attributable to
production from the Assets from and after the Effective Time, for delivery by
Buyer to the purchasers of production.
g.Each Seller shall deliver an executed certificate of non-foreign status that
meets the requirements set forth in Treasury Regulation § 1.1445-2(b)(2).
h.To the extent required under any Law or by any Governmental Authority for any
Lease or Well, Sellers and Buyer shall deliver state change of operator forms
designating Buyer as the operator of the Wells and the Leases currently operated
by any Seller.
i.An authorized officer of each Seller shall execute and deliver a certificate,
dated as of Closing Date, certifying that the conditions set forth in Section
7.1 and Section 7.2 have been fulfilled and, if applicable, any exceptions to
such conditions that have been waived by Buyer.
j.An authorized officer of Buyer shall execute and deliver a certificate, dated
as of Closing, certifying that the conditions set forth in Section 8.1 and
Section 8.2 have been fulfilled and, if applicable, any exceptions to such
conditions that have been waived by Sellers.
k.Sellers and Buyer shall execute and deliver the Transition Services Agreement.
l.Sellers and Buyer shall deliver any instruments and documents required by
Section 6.3.
m.Each of Sellers and Buyer shall execute and deliver any other agreements,
instruments


9.4    Records. In addition to the obligations set forth under Section 9.3, but
notwithstanding anything herein to the contrary, no later than 30 Business Days
after the Closing Date, Sellers shall make available to Buyer the Records for
pickup from Sellers’ offices during normal business hours.

18

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE X
ACCESS; DISCLAIMERS
10.1    Access.
(a)    From and after the date hereof and up to and including the Closing Date
(or earlier termination of this Agreement) but subject to the other provisions
of this Section 10.1 and obtaining any required consents of Third Parties,
including Third Party operators of the Assets, Sellers shall afford to Buyer and
its officers, employees, agents, accountants, consultants, attorneys and other
authorized representatives (“Buyer’s Representatives”) reasonable access between
the hours of 7:00 a.m. and 6:00 p.m., local time, Mondays through Fridays
(excluding holidays), as mutually agreed by the Parties on Saturdays and Sundays
(excluding holidays) and upon Buyer’s request, between the hours that the
Parties may mutually agree, on December 7, 2013 and December 8, 2013, to the
Assets and all Records in Sellers’ or any of their Affiliates’ possession. Buyer
shall be permitted to make photocopies of the Records, which photocopies may be
removed from the Records facilities by Buyer solely for use in connection with
Buyer’s investigation and conduct of due diligence related to the Assets. All
investigations and due diligence conducted by Buyer or any Buyer’s
Representative shall be conducted at Buyer’s sole cost, risk and expense and any
conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.
(b)    Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets to be conducted by a reputable
environmental consulting or engineering firm approved in advance in writing by
Sellers; provided further that any sampling or invasive activity by Buyer or
Buyer’s Representatives shall require the prior written consent of Sellers,
which consent shall not be unreasonably withheld, and Sellers shall have the
right to be present during any stage of the assessment. Buyer shall give Sellers
reasonable prior written notice before entering onto any of the Assets, and
Sellers or their designee shall have the right to accompany Buyer and Buyer’s
Representatives whenever they are on site on the Assets. Notwithstanding
anything herein to the contrary, Buyer shall not have access to, and shall not
be permitted to conduct any environmental due diligence (including any Phase I
environmental property assessment) with respect to, any Assets with respect to
which Sellers do not have the authority to grant access for such due diligence.
Sellers shall use commercially reasonable efforts to obtain access rights from
Third Parties for Buyer to conduct its investigation and due diligence of the
Assets; provided that Sellers shall not be required to incur any Liability or
pay any money in order to obtain such access rights.
(c)    Buyer shall coordinate its environmental property assessments and
physical inspections of the Assets with Sellers and all Third Party operators to
minimize any inconvenience to or interruption of the conduct of business by
Sellers or such Third Party operators. Buyer shall abide by Sellers’, and any
Third Party operator’s, safety rules, regulations and operating policies while
conducting its due diligence evaluation of the Assets, including any
environmental or other inspection or assessment of the Assets and, to the extent
required by Sellers or any Third Party operator, execute and deliver any
required boarding agreement of Sellers or any such Third Party operator. Buyer
hereby defends, indemnifies and holds harmless each of the operators of the
Assets and the Seller Indemnified Parties from and against any and all
Liabilities arising out of, resulting from or relating to any field visit,
environmental property assessment or other due diligence activity conducted by
Buyer or any Buyer’s Representative with respect to the Assets, EVEN IF SUCH
LIABILITIES ARISE OUT OF OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE,
PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
OR VIOLATION OF LAW OF OR BY A MEMBER OF THE SELLER INDEMNIFIED PARTIES,
EXCEPTING ONLY LIABILITIES TO THE EXTENT ACTUALLY RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES.



19

--------------------------------------------------------------------------------

Exhibit 10.1

(d)    Buyer agrees to provide Sellers, on or before the Environmental Claim
Date, copies of all final reports and test results prepared by Buyer or any of
Buyer’s Representatives which contain data collected or generated from Buyer’s
due diligence with respect to Environmental Defects as to which Buyer provides
Sellers an Environmental Defect Notice. Sellers shall not be deemed by their
receipt of said documents or otherwise to have made any representation or
warranty, expressed, implied or statutory, as to the condition of the Assets or
to the accuracy of said documents or the information contained therein.


(e)    Upon completion of Buyer’s due diligence, Buyer shall at its sole cost
and expense and without any cost or expense to Sellers or their Affiliates (i)
repair all damage done to the Assets in connection with Buyer’s due diligence,
(ii) restore the Assets to the approximate same condition as, or better
condition than, they were prior to commencement of Buyer’s due diligence and
(iii) remove all equipment, tools or other property brought onto the Assets in
connection with Buyer’s due diligence. Any disturbance to the Assets (including
the leasehold associated therewith) resulting from Buyer’s due diligence will be
promptly corrected by Buyer.


(f)    During all periods that Buyer or any of Buyer’s Representatives are on
the Assets, Buyer shall maintain, at its sole expense and with insurers
reasonably satisfactory to Sellers, policies of insurance of the types and in
the amounts reasonably requested by Sellers. Coverage under all insurance
required to be carried by Buyer hereunder will (i) be primary insurance, (ii)
list Seller Indemnified Parties as additional insureds, (iii) waive subrogation
against Seller Indemnified Parties and (iv) provide for ten days’ prior notice
to Sellers in the event of cancellation or modification of the policy or
reduction in coverage. Upon request by Sellers, Buyer shall provide evidence of
such insurance to Sellers prior to entering the Assets.


10.2    Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records or the Assets, Buyer will become privy to confidential and
other information of Sellers or their Affiliates and Buyer shall ensure that
such confidential information shall be held confidential by Buyer and Buyer’s
Representatives in accordance with the terms of the Confidentiality Agreement.
If Closing should occur, the foregoing confidentiality restriction on Buyer,
including the Confidentiality Agreement, shall terminate (except as to (a) such
portion of the Assets that are not conveyed to Buyer pursuant to the provisions
of this Agreement, (b) the Excluded Assets and (c) information related to assets
other than the Assets).


10.3    Disclaimers.


a.EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV, SECTION
11.1(b) OR THE ASSIGNMENT, (I) SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLERS EXPRESSLY DISCLAIM ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
SELLERS OR ANY OF THEIR AFFILIATES).


b.EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE
IV, SECTION 11.1(b) OR THE ASSIGNMENT, AND WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SELLERS EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE

20

--------------------------------------------------------------------------------

Exhibit 10.1

TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF
ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES TO BE GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF OR ABILITY TO PRODUCE HYDROCARBONS FROM THE ASSETS, (VI) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLERS OR
THIRD PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR
INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES, OR ITS
OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE
LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE IV OR SECTION 11.1(b),
SELLERS FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE
ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN
THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
AS BUYER DEEMS APPROPRIATE.


c.EXCEPT AS TO THE LIMITED EXTENT REPRESENTED OTHERWISE IN SECTION 4.15, SELLERS
HAVE NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER
OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO
THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR
THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING
IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND BUYER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE
IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT BUYER
HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS
APPROPRIATE.


d.SELLERS AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY LAW TO BE EFFECTIVE,
THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 10.3 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY LAW.
ARTICLE XI
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS


11.1    Sellers’ Title.

21

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    General Disclaimer of Title Warranties and Representations. Except for
the special warranty of title as set forth in Section 11.1(b) and the Assignment
and without limiting Buyer’s remedies for Title Defects set forth in this
Article XI, Sellers make no warranty or representation, express, implied,
statutory or otherwise, with respect to Sellers’ title to any of the Assets, and
Buyer hereby acknowledges and agrees that Buyer’s sole remedy for any defect of
title, including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be as set forth in Section 11.2(d) or if applicable, Section
14.1(c) and (ii) after Closing, shall be pursuant to the special warranty of
title set forth in Section 11.1(b) and the Assignment.


(b)    Special Warranty of Title. Effective as of the Closing Date and until the
end of the Survival Period, each Seller warrants Defensible Title to the Leases,
Wells and Well Locations (subject to any reservations, limitations or depth
restrictions in the Leases or otherwise described on Exhibit A, Exhibit B or
Schedule 3.8) unto Buyer against every Person whomsoever lawfully claims the
same or any part thereof by, through or under such Seller, but not otherwise,
subject, however, to the Permitted Encumbrances; provided, however, that, except
with respect to any liability of Sellers for any claim asserted in writing by
Buyer to Sellers in accordance with Section 11.1(c) on or before the expiration
of the Survival Period for breach of such special warranty, such special
warranty shall cease and terminate at the end of such Survival Period.
(c)    Recovery on Special Warranty.


(i)    Buyer’s Assertion of Title Warranty Breaches. Prior to the expiration of
the period of time commencing as of the Closing Date and ending at 5:00 p.m.
(Central Time) on the first Business Day that is 273 days after the Closing Date
(the “Survival Period”), Buyer shall furnish Sellers a written notice (the
“Special Warranty Claim Notice”) meeting the requirements of Section 11.2(a)
setting forth any matters which Buyer intends to assert as a breach of Sellers’
special warranty in Section 11.1(b). For all purposes of this Agreement, Buyer
shall be deemed to have waived, and Sellers shall have no further liability for,
any breach of Sellers’ special warranty that Buyer fails to assert by a Special
Warranty Claim Notice given to Sellers on or before the expiration of the
Survival Period. Sellers shall have a reasonable opportunity, but not the
obligation, to cure any Title Defect asserted by Buyer pursuant to this Section
11.1(c)(i). Buyer agrees to reasonably cooperate with any attempt by Sellers to
cure any such Title Defect.


(ii)    Limitations on Special Warranty. For purposes of Sellers’ special
warranty of title, the value of the Wells and Well Locations set forth on
Schedule 3.8, as appropriate (subject to any reservations, limitations or depth
restrictions in the Leases or otherwise described on Exhibit A, Exhibit B or
Schedule 3.8), shall be deemed to be the Allocated Value thereof, as adjusted
herein. Recovery on Sellers’ special warranty of title shall be limited to an
amount (without any interest accruing thereon) equal to the reduction in the
Purchase Price to which Buyer would have been entitled had Buyer asserted the
defect giving rise to such breach of Sellers’ special warranty of title as a
Title Defect prior to Closing pursuant to Section 11.2 (including subject to the
limitations described in Section 11.2(i)).


11.2    Notice of Title Defects; Defect Adjustments.
    
(a)    Title Defect Notices. Buyer must deliver no later than 5:00 p.m. (Central
Time) on January 24, 2014 (the “Title Claim Date”) claim notices to Sellers
meeting the requirements of this Section 11.2(a) (collectively the “Title Defect
Notices” and individually a “Title Defect Notice”) setting forth any matters
which, in Buyer’s reasonable opinion, constitute Title Defects and which Buyer
intends to assert as a Title Defect pursuant to this Section 11.2(a). For all
purposes of this Agreement and notwithstanding anything herein to the contrary
(except as provided in Section 11.1), Buyer shall be deemed to have waived, and
Sellers shall have no liability for, any Title Defect which Buyer fails to
assert as a Title Defect by a properly delivered Title Defect Notice received by
Sellers on or before the Title Claim Date; provided,

22

--------------------------------------------------------------------------------

Exhibit 10.1

however, that, for purposes of Sellers’ special warranty to title under Section
11.1(b), such waiver shall not apply to any matter that prior to the Title Claim
Date is not discovered by any of Buyer’s or any of its Affiliate’s employees,
title attorneys, landmen or other title examiners while conducting Buyer’s due
diligence with respect to the Assets and may be claimed by Buyer pursuant to
Section 11.1. To be effective, each Title Defect Notice shall be in writing and
shall include (i) a description of the alleged Title Defect and the Asset
(including the legal description of such Asset and the Leases applicable to such
Asset), or portion thereof, affected by such Title Defect (each a “Title Defect
Property”), (ii) the Allocated Value of each Title Defect Property, (iii)
supporting documents reasonably necessary for Sellers to verify the existence of
such alleged Title Defect, (iv) Buyer’s preferred manner of curing each Title
Defect and (v) the amount by which Buyer reasonably believes the Allocated Value
of each Title Defect Property is reduced by such alleged Title Defect and the
computations upon which Buyer’s belief is based. To give Sellers an opportunity
to commence reviewing and curing Title Defects, Buyer agrees to use reasonable
efforts to give Sellers, on or before the end of each calendar week prior to the
Title Claim Date, written notice of all alleged Title Defects (as well as any
claims that would be claims under the special warranty set forth in Section
11.1) discovered by Buyer during the preceding calendar week, which notice may
be preliminary in nature and supplemented prior to the Title Claim Date. Buyer
shall also, promptly upon discovery, furnish Sellers with written notice of any
Title Benefit which is discovered by any of Buyer’s or any of its Affiliate’s
employees, title attorneys, landmen or other title examiners while conducting
Buyer’s due diligence with respect to the Assets prior to the Title Claim Date.


(b)    Title Benefit Notices. Sellers shall have the right, but not the
obligation, to deliver to Buyer on or before the Title Claim Date with respect
to each Title Benefit a notice (a “Title Benefit Notice”) including (i) a
description of the alleged Title Benefit and the Asset, or portion thereof,
affected by such alleged Title Benefit (each a “Title Benefit Property”), and
(ii) the amount by which Sellers reasonably believe the Allocated Value of such
Title Benefit Property is increased by such alleged Title Benefit and the
computations upon which Sellers’ belief is based. Except as set forth in Section
11.1(c)(ii) and Section 11.2(a), Sellers shall be deemed to have waived all
Title Benefits for which a Title Benefit Notice has not been delivered on or
before the Title Claim Date.
    
(c)    Sellers’ Right to Cure. Each Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure at any time prior to 120 days
after Closing (the “Cure Period”), any Title Defects of which it has been
advised by Buyer. During the period of time from Closing to the expiration of
the Cure Period, Buyer agrees to afford such Seller and its officers, employees
and other authorized representatives reasonable access, during normal business
hours, to the Assets and all Records in Buyer’s or any of its Affiliates’
possession in order to facilitate such Seller’s attempt to cure any such Title
Defects. The Title Defect Amount claimed in good faith by Buyer for any Title
Defect as to which such Seller has provided notice to Buyer that such Seller
intends to attempt to cure the Title Defect during the Cure Period, shall be
paid by Buyer at Closing to the Escrow Agent pursuant to an escrow agreement
mutually acceptable to the Parties and any such amount shall be paid to Sellers
or Buyer, as applicable, upon the expiration of the Cure Period and as agreed by
the Sellers and Buyer or determined pursuant to Section 11.2(j). An election by
such Seller to attempt to cure a Title Defect shall be without prejudice to its
rights under Section 11.2(j) and shall not constitute an admission against
interest or a waiver of such Seller’s right to dispute the existence, nature or
value of, or cost to cure, the alleged Title Defect. Notwithstanding anything to
the contrary herein, with respect to any Asset that is owned by more than one
Seller, Sellers shall make their elections described in Sections 11.2(c),
11.2(d), 12.1(a) or 12.1(b) as a group through the Seller Representative.
(d)    Remedies for Title Defects. Subject to each Seller’s continuing right to
dispute the existence of a Title Defect and the Title Defect Amount asserted
with respect thereto, and subject to the rights of the Parties pursuant to
Section 14.1(c), in the event that any Title Defect timely and effectively
asserted

23

--------------------------------------------------------------------------------

Exhibit 10.1

by Buyer in accordance with Section 11.2(a) is not waived in writing by Buyer or
cured during the Cure Period, Sellers shall, at their sole option, elect to:
(i)    subject to the Individual Title Defect Threshold and the Aggregate
Deductible, convey the Title Defect Property to Buyer at Closing, and reduce the
Purchase Price or Final Price, as applicable, by the Title Defect Amount
determined pursuant to Section 11.2(g) or Section 11.2(j);


(ii)    with the written consent of Buyer, retain the entirety of the Title
Defect Property that is subject to such Title Defect, together with all
associated Assets, in which event the Purchase Price or Final Price, as
applicable, shall be reduced by an amount equal to the Allocated Value of such
Title Defect Property and such associated Assets; or


(iii)    if applicable, terminate this Agreement pursuant to Section 14.1(c).


(e)    Remedies for Title Benefits. The amount resulting from a Title Benefit
(the “Title Benefit Amount”) shall be determined pursuant to Section 11.2(h) or
Section 11.2(j). Any Title Benefit Amounts shall be offset against the total
Title Defect Amounts for all Title Defects. Notwithstanding anything to the
contrary in this section, if the total of all Title Benefit Amounts exceeds the
total of all Title Defect Amounts for the Assets, there shall be no upward
adjustment to the Purchase Price or other remedies provided to Sellers for such
Title Benefits.


(f)    Exclusive Remedy. Except for Buyer’s rights under Sellers’ special
warranty of title under Section 11.1(b) and Buyer’s rights to terminate this
Agreement pursuant to Section 14.1(c), the provisions set forth in Section
11.2(d) shall be the exclusive right and remedy of Buyer with respect to such
Seller’s failure to have Defensible Title with respect to any Asset or any other
title matter.


(g)    Title Defect Amount. The amount by which the Allocated Value of a Title
Defect Property is reduced as a result of the existence of a Title Defect shall
be the “Title Defect Amount” and shall be determined in accordance with the
following terms and conditions:
i.if Buyer and the affected Sellers agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;
ii.if the Title Defect is an Encumbrance that is undisputed and liquidated in
amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;
iii.if the Title Defect represents a discrepancy between (A) Sellers’ Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
set forth for such Title Defect Property on Schedule 3.8, then the Title Defect
Amount shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest set forth for
such Title Defect Property on Schedule 3.8;
iv.if the Title Defect represents an obligation or Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and the affected
Seller and such other reasonable factors as are necessary to make a proper
evaluation;
v.the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any losses included in another Title Defect
Amount hereunder; and
vi.notwithstanding anything to the contrary in this Article XI, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Title Defect Property shall not exceed the Allocated Value of such Title Defect
Property.

24

--------------------------------------------------------------------------------

Exhibit 10.1

(h)Title Benefit Amount. The Title Benefit Amount resulting from a Title Benefit
shall be determined in accordance with the following methodology, terms and
conditions:
(i)if Buyer and affected Sellers agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount;
(ii)if the Title Benefit represents a discrepancy between (A) the affected
Sellers’ Net Revenue Interest for any Title Benefit Property and (B) the Net
Revenue Interest set forth for such Title Benefit Property on Schedule 3.8, then
the Title Benefit Amount shall be the product of the Allocated Value of such
Title Benefit Property multiplied by a fraction, the numerator of which is the
Net Revenue Interest increase and the denominator of which is the Net Revenue
Interest set forth for such Title Benefit Property on Schedule 3.8; and
(iii)if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of Title Benefit Property, the portion of such Title Benefit Property affected
by such Title Benefit, the legal effect of the Title Benefit, the potential
economic effect of the Title Benefit over the life of such Title Benefit
Property, the values placed upon the Title Benefit by Buyer and affected Sellers
and such other reasonable factors as are necessary to make a proper evaluation.
(i)Title Defect Threshold and Deductible. Except as provided in this Section
11.2(i), (i) there shall not be any adjustments to the Purchase Price or other
remedies provided by Sellers for any individual Title Defect for which the Title
Defect Amount does not exceed $25,000 (the “Individual Title Defect Threshold”);
and (ii) in no event shall there be any adjustments to the Purchase Price or
other remedies provided by Sellers for any Title Defect that exceeds the
Individual Title Defect Threshold unless (A) the amount of the sum of (1) the
aggregate Title Defect Amounts of all such Title Defects that exceed the
Individual Title Defect Threshold (but excluding any such Title Defects cured by
Sellers), plus (2) the aggregate Remediation Amounts of all Environmental
Defects that exceed the Individual Environmental Threshold (but excluding any
Environmental Defects cured by Sellers), exceeds (B) the Aggregate Deductible,
after which point Buyer shall be entitled to adjustments to the Purchase Price
or other applicable remedies available hereunder, but only with respect to the
amount by which the aggregate amount of such Title Defect Amounts and
Remediation Amounts exceeds the Aggregate Deductible. Notwithstanding anything
to the contrary in this Agreement, the Individual Title Threshold and the
Aggregate Deductible shall not apply to any Title Defect which arises from
typographical, clerical or scrivener’s error (such as misplaced decimal points,
transposed digits and similar erroneous entries of data in the ARIES database as
compared to the documents in Sellers’ possession from which such information was
extracted) in the Exhibits or Schedules to this Agreement. For the avoidance of
doubt, if Sellers retain any Title Defect Property pursuant to Section
11.2(d)(ii), the Title Defect Amount related to such Title Defect Property will
not be counted towards the Aggregate Deductible.
(j)Title Dispute Resolution. Sellers and Buyer shall attempt to agree on matters
regarding (i) all Title Defects, Title Benefits, Title Defect Amounts and Title
Benefit Amounts, and (ii) the adequacy of any curative materials provided by
Sellers to cure an alleged Title Defect (the “Disputed Title Matters”) prior to
Closing. If Sellers and Buyer are unable to agree by Closing (or by the end of
the Cure Period if Sellers elect to attempt to cure a Title Defect after
Closing), the Disputed Title Matters shall be exclusively and finally resolved
pursuant to this Section 11.2(j). There shall be a single arbitrator, who shall
be a title attorney with at least ten years’ experience in oil and gas titles
involving properties in the regional area in which the Title Defect Properties
are located, as selected by mutual agreement of Buyer and Sellers within 15 days
after the Closing or the end of the Cure Period, as applicable, and absent such
agreement, by the Houston, Texas office of the American Arbitration Association
(the “Title Arbitrator”). Each of Buyer and Sellers shall submit to the Title
Arbitrator its proposed resolution of the Disputed Title Matter. The proposed
resolution of the Disputed Title Matter shall include the best offer of the
submitting Party in a single monetary amount that such Party is willing to pay
or accept (as applicable) to settle the Disputed Title Matter. The Title
Arbitrator shall be limited to awarding only one or the other of the two
proposed settlement amounts. The

25

--------------------------------------------------------------------------------

Exhibit 10.1

arbitration proceeding shall be held in Houston, Texas and shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Section 11.2(j). The Title Arbitrator’s determination shall be made within 20
days after submission of the matters in dispute and shall be final and binding
upon the Parties, without right of appeal. In making its determination, the
Title Arbitrator shall be bound by the rules set forth in Section 11.2(g) and
Section 11.2(h) and, subject to the foregoing, may consider such other matters
as in the opinion of the Title Arbitrator are necessary to make a proper
determination. The Title Arbitrator, however, may not award Buyer a greater
Title Defect Amount than the Title Defect Amount claimed by Buyer in its
applicable Title Defect Notice. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific Disputed Title Matter submitted
by either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Sellers and Buyer shall each bear its own legal fees
and other costs of presenting its case. Sellers and Buyer shall bear one-half of
the costs and expenses of the Title Arbitrator. To the extent that the award of
the Title Arbitrator with respect to any Title Defect Amount or Title Benefit
Amount is not taken into account as an adjustment to the Purchase Price pursuant
to Section 3.5 or Section 3.6, then within ten days after the Title Arbitrator
delivers written notice to Buyer and Sellers of his award with respect to a
Title Defect Amount or a Title Benefit Amount and, subject to Section 11.2(i),
(i) Buyer shall pay to Sellers the amount, if any, so awarded by the Title
Arbitrator to Sellers, and (ii) Sellers shall pay to Buyer the amount, if any,
so awarded by the Title Arbitrator to Buyer. Nothing herein shall operate to
cause Closing to be delayed on account of any arbitration conducted pursuant to
this Section 11.2(j) and, to the extent any adjustments are not agreed upon by
the Parties as of Closing, the Purchase Price shall not be adjusted therefor at
Closing, such amount shall be paid by Buyer into escrow pursuant to Section
11.2(c) and subsequent adjustments to the Purchase Price, if any, will be made
pursuant to the Final Settlement Statement described in Section 3.6 and this
Section 11.2.


11.3    Casualty Loss.


a.Notwithstanding anything herein to the contrary, from and after the Effective
Time, if Closing occurs, Buyer shall assume all risk of loss with respect to
production of Hydrocarbons through normal depletion (including watering out of
any well, collapsed casing or sand infiltration of any well) and the
depreciation of Personal Property due to ordinary wear and tear, in each case,
with respect to the Assets, and Buyer shall not assert such matters as Casualty
Losses or Title Defects hereunder.


b.If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is damaged or destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain (each, a “Casualty
Loss”), and the Closing thereafter occurs and if the estimated cost to repair
such Asset (with equipment of similar utility) is greater than $100,000, Buyer
shall not be obligated to purchase such Asset. If Buyer declines to purchase
such Asset, the Purchase Price shall be reduced by the Allocated Value of such
Asset. If Buyer elects to purchase such Asset, the Purchase Price shall be
reduced by the estimated cost to repair such Asset (with equipment of similar
utility), less all insurance proceeds which Seller shall cause to be paid to
Buyer, up to the Allocated Value thereof (the reduction being the “Net Casualty
Loss”). Sellers, at their sole option, may elect to cure such Casualty Loss to
Buyer’s reasonable satisfaction and, in such event, Sellers shall be entitled to
all insurance proceeds. If Sellers elect to cure such Casualty Loss, Sellers may
replace any personal property that is the subject of a Casualty Loss with
equipment of similar grade and utility. If Sellers cure the Casualty Loss to
Buyer’s reasonable satisfaction, Buyer shall purchase the affected Asset at
Closing for the Allocated Value thereof.


11.4    Consents to Assign. With respect to each Consent set forth on Schedule
4.4, Sellers, prior to Closing, shall send to the holder of each such Consent a
notice in material compliance with the contractual provisions applicable to such
Consent seeking such holder’s consent to the transactions contemplated hereby.

26

--------------------------------------------------------------------------------

Exhibit 10.1

a.If (i) Sellers fail to obtain a Consent set forth on Schedule 4.4 prior to
Closing and the failure to obtain such Consent would cause (A) the assignment of
the Assets (or portion thereof) affected thereby to Buyer to be void or voidable
under the terms thereof or (B) the termination of a Lease or Contract under the
terms thereof, or (ii) a Consent requested by Sellers is denied in writing,
then, in each case, the Asset (or portion thereof) affected by such un-obtained
Consent shall be excluded from the Assets to be assigned to Buyer at Closing,
and the Purchase Price shall be reduced by the Allocated Value of such Asset (or
portion thereof) so excluded. In the event that a Consent (with respect to an
Asset excluded pursuant to this Section 11.4(a)) that was not obtained prior to
Closing is obtained within 120 days following Closing, then, within ten days
after such Consent is obtained (x) Buyer shall purchase the Asset (or portion
thereof) that was so excluded as a result of such previously un-obtained Consent
and pay to Sellers the amount by which the Purchase Price was reduced at Closing
with respect to the Asset (or portion thereof) so excluded and (y) Sellers shall
assign to Buyer the Asset (or portion thereof) so excluded at Closing pursuant
to an instrument in substantially the same form as the Assignment.


b.If (i) Sellers fail to obtain a Consent set forth on Schedule 4.4 prior to
Closing and the failure to obtain such Consent would not cause (A) the
assignment of the Assets (or portion thereof) affected thereby to Buyer to be
void or voidable under the terms thereof or (B) the termination of a Lease or
Contract under the terms thereof, and (ii) such Consent requested by Sellers is
not denied in writing by the holder thereof, then the Asset (or portion thereof)
subject to such un-obtained Consent shall nevertheless be assigned by Sellers to
Buyer at Closing as part of the Assets and Buyer shall have no claim against,
and Sellers shall have no Liability for, the failure to obtain such Consent.


c.Prior to Closing, Sellers and Buyer shall use their commercially reasonable
efforts to obtain all Consents listed on Schedule 4.4; provided, however, that
no Party shall be required to incur any Liability or pay any money in order to
obtain any such Consent. Subject to the foregoing, Buyer agrees to provide
Sellers with any information or documentation that may be reasonably requested
by Sellers or the Third Party holder(s) of such Consents in order to facilitate
the process of obtaining such Consents.


ARTICLE XII
ENVIRONMENTAL MATTERS


12.1    Notice of Environmental Defects.
 
(a)    Environmental Defects Notice. Buyer must deliver no later than 5:00 p.m.
(Central Time) on January 17, 2014 (the “Environmental Claim Date”) claim
notices to Sellers meeting the requirements of this Section 12.1(a)
(collectively the “Environmental Defect Notices” and individually an
“Environmental Defect Notice”) setting forth any matters which, in Buyer’s
reasonable opinion, constitute Environmental Defects and which Buyer intends to
assert as Environmental Defects pursuant to this Section 12.1. For all purposes
of this Agreement, Buyer shall be deemed to have waived, and Sellers shall have
no liability for, any Environmental Defect which Buyer fails to assert as an
Environmental Defect by a properly delivered Environmental Defect Notice
received by Sellers on or before the Environmental Claim Date, with such
liabilities being “Buyer’s Environmental Liabilities.” To be effective, each
Environmental Defect Notice shall be in writing and shall include (i) a
description of the matter constituting the alleged Environmental Condition
(including the applicable Environmental Law violated or implicated thereby) and
the Assets affected by such alleged Environmental Condition, (ii) the Allocated
Value of the Assets (or portions thereof) affected by such alleged Environmental
Condition, (iii) supporting documents reasonably necessary for Sellers to verify
the existence of such alleged Environmental Condition, and (iv) a calculation of
the Remediation Amount (itemized in reasonable detail) that Buyer asserts is
attributable to such alleged Environmental Defect. Buyer’s calculation of the
Remediation Amount included in the Environmental Defect

27

--------------------------------------------------------------------------------

Exhibit 10.1

Notice must describe in reasonable detail the Remediation proposed for the
alleged Environmental Condition that gives rise to the asserted Environmental
Defect and identify all assumptions used by the Buyer in calculating the
Remediation Amount, including the standards that Buyer asserts must be met to
comply with Environmental Laws. Sellers shall have the right, but not the
obligation, to cure any asserted Environmental Defect on or before the
expiration of the Cure Period. To give Sellers an opportunity to commence
reviewing and curing Environmental Defects, Buyer agrees to use reasonable
efforts to give Sellers, on or before the end of each calendar week prior to the
Environmental Claim Date, written notice of all alleged Environmental Defects
discovered by Buyer during the preceding calendar week, which notice may be
preliminary in nature and supplemented prior to the Environmental Claim Date.


(b)    Remedies for Environmental Defects. Subject to each Seller’s continuing
right to dispute the existence of an Environmental Defect or the Remediation
Amount asserted with respect thereto, and subject to the rights of the Parties
pursuant to Section 14.1(c), in the event that any Environmental Defect timely
asserted by Buyer in accordance with Section 12.1(a) is not waived in writing by
Buyer or cured during the Cure Period, such Seller shall, at its sole option,
elect to:


(i)subject to the Individual Environmental Threshold and the Aggregate
Deductible, reduce the Purchase Price by the Remediation Amount;


(ii)retain the entirety of the Asset that is subject to such Environmental
Defect, together with all associated Assets, in which event the Purchase Price
shall be reduced by an amount equal to the Allocated Value of such Asset and
such associated Assets;


(iii)if applicable, terminate this Agreement pursuant to Section 14.1(c).
If any Seller elects the option set forth in clause (i) above, Buyer shall be
deemed to have assumed responsibility for all of the costs and expenses
attributable to the Remediation of the Environmental Condition attributable to
such Environmental Defect and all Liabilities with respect thereto and such
responsibility of Buyer shall be deemed to constitute part of the Assumed
Obligations hereunder.
(c)    Exclusive Remedy. Except for Buyer’s rights to terminate this Agreement
pursuant to Section 14.1(c), the provisions set forth in Section 12.1(b) shall
be the exclusive right and remedy of Buyer with respect to any Environmental
Defect with respect to any Asset or other environmental matter.


(d)    Environmental Deductibles. Notwithstanding anything to the contrary, (i)
in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Sellers for any individual Environmental Defect for which
the Remediation Amount does not exceed $50,000 (the “Individual Environmental
Threshold”); and (ii) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Sellers for any Environmental Defect for
which the Remediation Amount exceeds the Individual Environmental Threshold
unless (A) the amount of the sum of (1) the aggregate Remediation Amounts of all
such Environmental Defects that exceed the Individual Environmental Threshold
(but excluding any Environmental Defects cured by Sellers), plus (2) the
aggregate Title Defect Amounts of all Title Defects that exceed the Individual
Title Defect Threshold (but excluding any Title Defects cured by Sellers),
exceeds (B) the Aggregate Deductible, after which point Buyer shall be entitled
to adjustments to the Purchase Price or other applicable remedies available
hereunder, but only with respect to the amount by which the aggregate amount of
such Remediation Amounts and Title Defect Amounts exceeds the Aggregate
Deductible. For the avoidance of doubt, if Sellers retain any Assets pursuant to
Section 12.1(b)(ii), the Remediation Amounts relating to such retained Assets
will not be counted towards the Aggregate Deductible.

28

--------------------------------------------------------------------------------

Exhibit 10.1

(e)    Environmental Dispute Resolution. Sellers and Buyer shall attempt to
agree on all Environmental Defects and Remediation Amounts prior to Closing. If
Sellers and Buyer are unable to agree by Closing, the Environmental Defects and
Remediation Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 12.1(e). There shall be a single
arbitrator, who shall be an environmental attorney with at least ten years’
experience in environmental matters involving oil and gas producing properties
in the regional area in which the affected Assets are located, as selected by
mutual agreement of Buyer and Sellers within 15 days after the Closing Date, and
absent such agreement, by the Houston, Texas office of the American Arbitration
Association (the “Environmental Arbitrator”). The arbitration proceeding shall
be held in Houston, Texas and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Section 12.1. The
Environmental Arbitrator’s determination shall be made within 20 days after
submission of the matters in dispute and shall be final and binding upon the
Parties, without right of appeal. In making its determination, the Environmental
Arbitrator shall be bound by the rules set forth in this Section 12.1 and,
subject to the foregoing, may consider such other matters as in the opinion of
the Environmental Arbitrator are necessary or helpful to make a proper
determination. The Environmental Arbitrator, however, may not award Buyer its
share of any greater Remediation Amount than the Remediation Amount claimed by
Buyer in its applicable Environmental Defect Notice. The Environmental
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Environmental Defects and Remediation Amounts submitted by
either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Sellers and Buyer shall each bear its own legal fees
and other costs of presenting its case. Each of Sellers and Buyer shall bear
one-half of the costs and expenses of the Environmental Arbitrator. To the
extent that the award of the Environmental Arbitrator with respect to any
Remediation Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 3.5 or Section 3.6, then, within ten days after the
Environmental Arbitrator delivers written notice to Buyer and Sellers of his
award with respect to any Remediation Amount, and subject to Section 12.1(d),
(i) Buyer shall pay to Sellers the amount, if any, so awarded by the
Environmental Arbitrator to Sellers, and (ii) Sellers shall pay to Buyer the
amount, if any, so awarded by the Environmental Arbitrator to Buyer. Nothing
herein shall operate to cause Closing to be delayed on account of any
arbitration conducted pursuant to this Section 12.1(e). To the extent any
adjustments are not agreed upon by the Parties as of Closing, the Purchase Price
shall be adjusted therefor at Closing and the disputed Remediation Amounts
asserted by Buyer in good faith to be deposited in an escrow account pursuant to
a mutually agreeable escrow agreement.


12.2    NORM, Asbestos, Wastes and Other Substances. Buyer acknowledges that the
Assets have been used for exploration, development and production of oil and gas
and that there may be petroleum, produced water, wastes or other substances or
materials located in, on or under the Assets or associated with the Assets.
Equipment and sites included in the Assets may contain asbestos, NORM or other
Hazardous Substances. NORM may affix or attach itself to the inside of wells,
materials and equipment as scale, or in other forms. The wells, materials and
equipment located on the Assets or included in the Assets may contain NORM,
asbestos and other wastes or Hazardous Substances. NORM containing material and
other wastes or Hazardous Substances may have come in contact with various
environmental media, including, water, soils or sediment. Special procedures may
be required for the assessment, remediation, removal, transportation, or
disposal of environmental media, wastes, asbestos, NORM and other Hazardous
Substances from the Assets. The presence of NORM, asbestos-containing materials
that are non-friable, Hydrocarbons or Hazardous Substances cannot be claimed as
an Environmental Defect, except to the extent constituting a violation of
Environmental Laws.

29

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE XIII
ASSUMPTION; INDEMNIFICATION; SURVIVAL


13.1    Assumed Obligations; Specified Obligations.


(a)    Without limiting Buyer’s rights to indemnity under this Article XIII,
from and after Closing, and except for the Specified Obligations for which a
valid Claim Notice is given by Buyer as set forth in Section 13.1(b) within the
applicable Survival Period, Buyer assumes and hereby agrees to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid and discharged) all
obligations and Liabilities, known or unknown, arising from, based upon, related
to or associated with the Assets, regardless of whether such obligations or
Liabilities arose prior to, on or after the Effective Time, including
(i) ownership and operation of the Assets; (ii) furnishing of makeup gas and
settlement of Imbalances including those set forth on Schedule 4.12 according to
the terms of applicable gas sales, processing, gathering or transportation
Contracts; (iii) payment of Working Interests, royalties, overriding royalties
and other interest owners’ revenues or proceeds attributable to sales of
Hydrocarbons including those amounts held in suspense for which the Purchase
Price was adjusted pursuant to Section 3.3(b)(viii)); (iv) Decommissioning the
Assets; (v) subject to Sellers’ obligations under Article XII, clean up and
Remediation of the Assets in accordance with applicable Contracts and Laws; (vi)
performance of all obligations applicable to or imposed on the lessee, owner or
operator under the Leases and the Applicable Contracts, or as required by Law;
(vii) subject to Article XII, Environmental Defects; and (viii) Buyer’s
Environmental Liabilities (all of said Liabilities herein being referred to as
the “Assumed Obligations”); provided that Buyer does not assume any Liabilities
to the extent that they are Specified Obligations or attributable to or arise
out of the ownership, use or operation of the Excluded Assets.


(b)    Upon Closing, and except for the Assumed Obligations, with respect to
specific Claims for the following for which a valid Claim Notice is given within
the applicable survival period as set forth in Section 13.8, Sellers retain and
hereby agree to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid and discharged) all obligations and Liabilities, arising from,
based upon, related to or associated with (i) any Seller’s failure to properly,
timely and legally pay, in accordance with the terms of any Lease and applicable
Laws, all Burdens with respect to the Assets due by such Seller and attributable
to periods prior to the Effective Time; (ii) personal injury or wrongful death
relating to events occurring prior to the Closing Date; (iii) (A) Income Taxes
imposed by Law on any Seller, any of its direct or indirect owners, or any
combined, unitary or consolidated group of which such Seller is or was a member,
(B) Asset Taxes allocable to Sellers pursuant to Section 15.2 (except to the
extent any such Asset Tax is economically borne by any Seller pursuant to the
application of Section 3.3(b)(v) and Section 15.2(d)), and (C) any Taxes imposed
on or with respect to any Excluded Asset; and (iv) offsite waste transportation
or disposal occurring prior to the Closing Date (all of said Liabilities herein
being referred to as the “Specified Obligations”).


13.2    Indemnities of Sellers. Effective as of Closing, subject to the
limitations set forth in Section 13.4 and Section 13.8 or otherwise in this
Agreement, each Seller, jointly and severally with each other Seller, shall be
responsible for, shall pay on a current basis and hereby defend, indemnify, hold
harmless and forever release Buyer and its Affiliates, and all of its and their
respective equityholders, partners, members, directors, officers, managers,
employees, agents and representatives (collectively, “Buyer Indemnified
Parties”) from and against any and all Liabilities, whether or not relating to
Third Party Claims or incurred in the investigation or defense of any of the
same or in asserting, preserving or enforcing any of their respective rights
hereunder, arising from, based upon, related to or associated with:



30

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    any breach by such Seller of any of its representations or warranties
contained in Article IV;
(b)    any breach by such Seller of any of its covenants or agreements under
this Agreement; and
(c)    the Specified Obligations.


13.3    Indemnities of Buyer. Effective as of Closing, Buyer shall assume and be
responsible for, shall pay on a current basis, and hereby defends, indemnifies,
holds harmless and forever releases Sellers and their Affiliates, and all of
their respective equityholders, partners, members, directors, officers,
managers, employees, agents and representatives (collectively, “Seller
Indemnified Parties”) from and against any and all Liabilities, whether or not
relating to Third Party Claims or incurred in the investigation or defense of
any of the same or in asserting, preserving or enforcing any of their respective
rights hereunder, arising from, based upon, related to or associated with:


(a)    any breach by Buyer of any of its representations or warranties contained
in Article V;
(b)    any breach by Buyer of any of its covenants or agreements under this
Agreement; and


(c)    the Assumed Obligations.


13.4    Limitation on Liability.


(a)    Sellers shall not have any liability for any indemnification under
Section 13.2 for any Liability (without duplication) arising from a single event
unless the amount with respect to such Liability exceeds $100,000 (the
“Individual Indemnity Threshold”) and until and unless the aggregate amount of
all Liabilities exceeding the Individual Indemnity Threshold and for which Claim
Notices are delivered by Buyer during the Survival Period exceeds the Indemnity
Deductible, and then only to the extent such Liabilities exceed the Indemnity
Deductible.
        
(b)    Notwithstanding anything to the contrary contained in this Agreement,
Sellers shall not be required to indemnify Buyer for aggregate Liabilities in
excess of 20% of the Purchase Price (the “Indemnity Cap”).


(c)    Notwithstanding the foregoing in this Section 13.4, the adjustments to
the Purchase Price under Section 3.3, Section 3.5, Section 3.6 or Section 3.7
and any payments in respect thereof, and Liabilities for Specified Obligations
under Section 13.1(b)(i), Section 13.1(b)(ii) and Section 13.1(b)(iii), shall
not be limited by Sections 13.4(a) and 13.4(b) and the total amount of such
adjustments and Liabilities from the first dollar and without regard to the
Individual Indemnity Threshold, the Indemnity Deductible and the Indemnity Cap
shall be applied or recovered in accordance with the terms hereof.


(d)    Notwithstanding anything to the contrary stated in this Agreement,
Buyer’s obligation to indemnify Seller Indemnified Parties with respect to the
Specified Obligations attributable to a period (or partial period) prior to
Sellers’’ ownership of the applicable Assets, shall not extend to any amount for
which Sellers receive indemnification from a prior owner of such Assets. Sellers
shall use their commercially reasonable efforts to secure indemnification from
any applicable prior owner of such Assets; provided that Sellers shall not be
required to initiate any legal action to enforce the indemnification from a
prior owner unless Buyer agrees to indemnify Sellers for (i) costs of any legal
action to enforce the indemnification from a prior owner and (ii) Liabilities
resulting from or relating to any counterclaim arising thereunder.

31

--------------------------------------------------------------------------------

Exhibit 10.1

13.5    Express Negligence. EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.1(C), THE
DEFENSE, INDEMNIFICATION, HOLD HARMLESS, RELEASE AND ASSUMED OBLIGATIONS
PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE GROSS,
SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY. BUYER AND
SELLERS ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE
RULE AND IS “CONSPICUOUS.”


13.6    Exclusive Remedy. Except for causes of action based on actual fraud,
notwithstanding anything to the contrary contained in this Agreement, the
Parties agree that, from and after Closing, Section 10.1(c), Section 11.1(c),
Section 13.2 and Section 13.3, contain the Parties’ exclusive remedies against
each other with respect to the transactions contemplated hereby, including
breaches of the representations, warranties, covenants and agreements of the
Parties contained in this Agreement or in any document or certificate delivered
pursuant to this Agreement. Except as specified in Section 11.1(c) and Section
13.2, effective as of Closing, Buyer, on its own behalf and on behalf of the
Buyer Indemnified Parties, hereby releases, remises and forever discharges
Sellers and their Affiliates and all of such Persons’ equityholders, partners,
members, directors, officers, employees, agents and representatives from any and
all suits, legal or administrative proceedings, Liabilities or interest
whatsoever, in Law or in equity, known or unknown, which Buyer or the Buyer
Indemnified Parties might now or subsequently have, based on, relating to or
arising out of this Agreement, the transactions contemplated by this Agreement,
the ownership, use or operation of any of the Assets prior to Closing or the
condition, quality, status or nature of any of the Assets prior to Closing,
including rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages,
common law rights of contribution and rights under insurance maintained by
Sellers or any of their Affiliates (except as provided in Section 11.3(b)).


13.7    Indemnification Procedures. All claims for indemnification under Section
10.1(c), Section 13.2 and Section 13.3 shall be asserted and resolved as
follows:


(a)    For purposes of Section 10.1(c) and this Article XIII, the term
“Indemnifying Party” when used in connection with particular Liabilities shall
mean the Party or Parties having an obligation to indemnify another Party or
Parties with respect to such Liabilities pursuant to Section 10.1(c) or this
Article XIII, and the term “Indemnified Party” when used in connection with
particular Liabilities shall mean the Party or Parties having the right to be
indemnified with respect to such Liabilities by another Party or Parties
pursuant to Section 10.1(c) or this Article XIII.


(b)    To make claim for indemnification under Section 10.1(c), Section 13.2 and
Section 13.3, an Indemnified Party shall notify the Indemnifying Party of its
claim under this Section 13.7, including the specific details of and specific
basis under this Agreement for its claim (the “Claim Notice”). In the event that
the claim for indemnification is based upon a claim by a Third Party against the
Indemnified Party (a “Third Party Claim”), the Indemnified Party shall provide
its Claim Notice promptly after the Indemnified Party has actual knowledge of
the Third Party Claim and shall enclose a copy of all papers (if any) served
with respect to the Third Party Claim; provided that the failure of any
Indemnified Party to give notice of a Third Party Claim as provided in this
Section 13.7(b) shall not relieve the Indemnifying Party of its obligations
under Section 10.1(c), Section 13.2 or Section 13.3 (as applicable) except to
the extent such failure results in insufficient time being available to permit
the Indemnifying Party to effectively defend against the Third Party Claim or
otherwise materially prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim. In the event that the claim for indemnification
is based upon an inaccuracy or breach of a

32

--------------------------------------------------------------------------------

Exhibit 10.1

representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.


(c)    In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its liability
to defend the Indemnified Party against such Third Party Claim at the sole cost
and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30 day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Party and that is not prejudicial to the Indemnifying
Party.


(d)    If the Indemnifying Party admits its liability to defend the Indemnified
Party against a Third Party Claim, it shall have the right and obligation to
diligently defend, at its sole cost and expense, the Indemnified Party against
such Third Party Claim. The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Third Party Claim which the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, at its own
expense, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 13.7(d). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto which
does not include an unconditional written release of the Indemnified Party from
all liability in respect of such Third Party Claim or (ii) settle any Third
Party Claim or consent to the entry of any judgment with respect thereto in any
manner that may materially and adversely affect the Indemnified Party (other
than as a result of money damages covered by the indemnity).


(e)    If the Indemnifying Party does not admit its liability or admits its
liability to defend the Indemnified Party against a Third Party Claim, but fails
to diligently prosecute, indemnify against or settle the Third Party Claim, then
the Indemnified Party shall have the right to defend against the Third Party
Claim at the sole cost and expense of the Indemnifying Party, with counsel of
the Indemnified Party’s choosing, subject to the right of the Indemnifying Party
to admit its liability and assume the defense of the Third Party Claim at any
time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability to defend the Indemnified Party against
a Third Party Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten days following receipt of such notice to (i) admit in
writing its liability to indemnify the Indemnified Party from and against the
liability and consent to such settlement and (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement, or (iii) deny
liability. Any failure by the Indemnifying Party to respond to such notice shall
be deemed to be an election under subsection (i) above.


(f)    In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to (i) cure the Liabilities complained of, (ii) admit its liability for
such Liability or (iii) dispute the claim for such Liabilities. If the
Indemnifying Party does not notify the Indemnified Party within such 30 day
period that it has cured the Liabilities or that it disputes the claim for such
Liabilities, the amount of such Liabilities shall conclusively be deemed a
liability of the Indemnifying Party hereunder. If the Indemnifying Party
disputes the claim for such Liabilities, the running of any survival period for
the claim shall be tolled.


13.8    Survival.


(a)    Except for the Specified Representations and the representations and
warranties of Sellers in Section 4.15, the last sentence of Section 4.16 and
Section 4.19, the representations and warranties

33

--------------------------------------------------------------------------------

Exhibit 10.1

of the Parties in Article IV and Article V and the covenants and agreements of
the Parties in Sections 6.1 shall survive Closing for the Survival Period. The
representation and warranty of Sellers in Section 4.15 shall terminate on the
Closing Date. The representations and warranties of Sellers in the last sentence
of Section 4.16 and Section 4.19 shall terminate upon the expiration of the
applicable statute of limitations. The Specified Representations shall survive
Closing without time limit. The representation and warranty of Sellers in
Section 11.1(b) shall terminate as of the expiration of the Survival Period, and
the covenants and agreements of the Parties in this Agreement shall survive
Closing for a period that is the longer of the Survival Period and the time
periods specifically applicable to such covenants and agreements in accordance
with their terms. Subject to the foregoing and Section 13.8(b), the remainder of
this Agreement shall survive Closing without time limit. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration; provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.


(b)    The indemnities in Section 13.2(a), Section 13.2(b), Section 13.3(a) and
Section 13.3(b) shall terminate as of the expiration date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to matters for which a specific written
claim for indemnity has been delivered to the Indemnifying Party on or before
such expiration date. Sellers’ indemnity in Section 13.2(c) (except as such
indemnities relate to Specified Obligations described in Section 13.1(b)(iii)(A)
or Section 13.1(b)(iii)(C), which shall survive Closing without time limit)
shall survive Closing for the Survival Period. Buyer’s indemnities in Section
10.1(c) and Section 13.3(c) shall survive Closing without time limit.


13.9    Waiver of Right to Rescission. Sellers and Buyer acknowledge that,
following Closing, the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement. As the payment of money shall be adequate compensation, following
Closing, Buyer and Sellers waive any right to rescind this Agreement or any of
the transactions contemplated hereby.


13.10    Insurance, Taxes. The amount of any Liabilities for which any of the
Buyer Indemnified Parties or the Seller Indemnified Parties, as applicable, is
entitled to indemnification under this Agreement or in connection with or with
respect to the transactions contemplated by this Agreement shall be reduced by
any corresponding insurance proceeds from insurance policies carried by a Party
realized or that could reasonably be expected to be realized by such Party if a
claim were properly pursued under the relevant insurance arrangements (net of
any collection costs, and excluding the proceeds of any insurance underwritten
by the party claiming indemnity or its Affiliates).


13.11    Non-Compensatory Damages. None of the Buyer Indemnified Parties nor
Seller Indemnified Parties shall be entitled to recover from Sellers or Buyer,
as applicable, or their respective Affiliates, any loss of profits, special,
indirect, consequential, punitive, exemplary, remote or speculative damages
arising under or in connection with this Agreement or the transactions
contemplated hereby, except to the extent any such Party suffers such damages to
a Third Party, which damages (including costs of defense and reasonable
attorneys’ fees incurred in connection with defending against such damages)
shall not be excluded by this provision as to recovery hereunder. Subject to the
preceding sentence, Buyer, on behalf of each of the Buyer Indemnified Parties,
and Sellers, on behalf of each of Seller Indemnified Parties, each waive any
right to recover any loss of profits, special, indirect, consequential,
punitive, exemplary, remote or speculative damages arising in connection with or
with respect to this Agreement or the transactions contemplated hereby.

34

--------------------------------------------------------------------------------

Exhibit 10.1

13.12    Disclaimer of Application of Anti-Indemnity Statutes. The Parties
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement or the transactions contemplated hereby.


13.13    Specified Obligation Disputes.
(a)Any claim, counterclaim, demand, cause of action, dispute, or any other
controversy arising out of or relating in any way to Sellers’ indemnity
obligations under Section 13.2(c) or the release of the Holdback Amount related
thereto (“Dispute”) shall be finally resolved through binding arbitration as
described in this Section 13.13. The agreement to arbitrate any Dispute shall be
binding on and shall inure to the benefit of the Parties and their Affiliates.


(b)Buyer or Sellers, as applicable, may initiate arbitration proceedings against
Sellers or Buyer pursuant to this Section 13.13 by sending a request for
arbitration to the other Party or Parties.


(c)The place of the arbitration shall be Houston, Texas.


(d)Buyer shall nominate one arbitrator and Sellers shall nominate another
arbitrator. If either side fails to nominate an arbitrator within thirty (30)
days of receipt of the request for arbitration, then that arbitrator shall be
nominated by the Houston office of the American Arbitration Association (“AAA”)
in accordance with its Commercial Arbitration Rules. The first two arbitrators
nominated in accordance with this Section 13.13 shall nominate a third
arbitrator within thirty (30) days after the appointment of the later-nominated
of those two (2) arbitrators. If the first two arbitrators fail to nominate a
third arbitrator within the time period prescribed above or if the nominated
third arbitrator fails within ten (10) days after the time period prescribed
above to accept his or her nomination, then the AAA shall appoint the third
arbitrator and shall promptly notify the parties of the appointment. The third
arbitrator shall act as chairman of the tribunal.


(e)All arbitrators shall be and remain at all times independent and impartial,
and, once appointed, no arbitrator shall have any ex parte communications with
any of the Parties or any of their Affiliates concerning the arbitration or the
underlying Dispute other than communications directly concerning the selection
of the presiding arbitrator, when applicable. No arbitrator (or such
arbitrator’s current employer or firm) shall have been an employee, counsel or
consultant to any Party or any of its Affiliates within the one-year period
preceding the arbitration, or have any financial interest in the Dispute. All
arbitrators shall be attorneys having at least ten (10) years of experience in
the oil and/or gas business in Texas. The arbitrators may prescribe the rules of
the arbitration not inconsistent with this Section 13.13.


(f)Notwithstanding anything to the contrary herein, if a Dispute arises
regarding the rights or remedies available to a Party or an Affiliate of a Party
pursuant to a final award of an arbitral tribunal that is issued pursuant to
this Section 13.13, such Dispute shall be heard and resolved by the same
arbitral tribunal that issued the award, unless one or more of the arbitrators
serving on the arbitral tribunal that issued the award is unable or unwilling to
serve as arbitrator. In such event, a new tribunal will be constituted in
accordance with this Section 13.13 and the applicable rules, and no member of
the original tribunal shall be eligible to serve.


(g)A Party may amend the claims that are the subject of an arbitration under
this agreement to arbitrate, the defenses to such claims, and any counterclaims
or cross-claims asserted in response to such claims, by leave of the
arbitrators, which shall be freely given when justice so requires in accordance
with the applicable rules.

35

--------------------------------------------------------------------------------

Exhibit 10.1

(h)All decisions of the arbitral tribunal shall be made by majority vote. The
award of the arbitral tribunal shall be final and binding, subject only to
grounds and procedures for vacating or modifying the award under Law.


(i)The arbitration hearing on the merits shall begin no later than sixty (60)
days after the appointment of the arbitrators is completed, and the award shall
be rendered no later than thirty (30) days after the hearing on the merits is
concluded; provided, however, that the arbitrators shall have the discretion, on
their own initiative or on application of a Party or Parties, to extend those
time periods for good cause, as necessary and appropriate to permit a fair
presentation of the claims and defenses and to provide sufficient time to the
arbitrators to issue an award that addresses the merits of those claims and
defenses.
 
(j)The arbitral tribunal may award costs, reasonable attorneys’ fees, and expert
witness fees to the prevailing party or parties as it deems appropriate in its
discretion.
  
(k)The arbitrators may not award special, exemplary, punitive, consequential or
indirect damages (including loss of, damage to or delay in profit, revenue or
production) to the extent those damages are waived in this Agreement.


(l)All negotiations, mediation, and arbitration relating to a Dispute (including
a settlement resulting from negotiation or mediation, an arbitral award,
documents exchanged or produced during a mediation or arbitration proceeding,
and memorials, briefs or other documents prepared for the arbitration) are
confidential and may not be disclosed by the Parties, their respective
Affiliates or their respective employees, officers, directors, counsel,
consultants, and expert witnesses, except to the extent necessary to enforce any
settlement agreement or arbitration award, to cause distributions under the
Escrow Agreement, to enforce other rights of a Party, as required by Law or
regulation, or for a bona fide business purpose, such as disclosure to
accountants, shareholders, or third-party purchasers; provided, however, that
breach of this confidentiality provision shall not void any settlement or award.


(m)Any papers, notices, or process necessary or proper for an arbitration
hereunder, or any court action in connection with an arbitration or an award,
may be served on a Party in the manner set forth elsewhere in this Agreement for
the giving of notices.


(n)Any arbitration award may be recognized and enforced, and judgment on the
award may be entered, by any court of competent jurisdiction. The Parties and
their Affiliates agree to jointly request that any application for recognition
or enforcement of an award be decided by the court on an expedited basis. All
Parties and their Affiliates waive their right to appeal any court order
confirming, recognizing, or enforcing an award to the maximum extent permitted
by law. The Parties and their Affiliates do not waive any rights they may have
to appeal a court order refusing to confirm, recognize, or enforce an award.


ARTICLE XIV
TERMINATION, DEFAULT AND REMEDIES
14.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to Closing:
    
(a)    by Sellers, at Sellers’ option, if any of the conditions set forth in
Article VIII have not been satisfied on or before the Closing Date and,
following written notice thereof from Sellers to Buyer specifying the reason
such condition is unsatisfied (including any breach by Buyer of this Agreement),
such condition remains unsatisfied for a period of ten Business Days after
Buyer’s receipt of written notice thereof from Seller;

36

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    by Buyer, at Buyer’s option, if any of the conditions set forth in
Article VII have not been satisfied on or before the Closing Date and, following
written notice thereof from Buyer to Sellers specifying the reason such
condition is unsatisfied (including any breach by Sellers of this Agreement),
such condition remains unsatisfied for a period of ten Business Days after
Sellers’ receipt of written notice thereof from Buyer;


(c)    by Buyer if the condition set forth in Section 7.4 has not been satisfied
on or before the Closing Date or by Sellers if the condition set forth in
Section 8.4 is not satisfied on or before the Closing Date; or


(d)    by Sellers or Buyer if Closing shall not have occurred on or before March
31, 2014;
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.
14.2    Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Section 14.1, then, except as provided in Section 3.2 and except for the
provisions of Section 10.1(c) through Section 10.1(f), Section 10.2, Section
10.3, Section 13.11, this Section 14.2, Section 14.3, Article I and Article XV
(other than Section 15.2(b), Section 15.7 and Section 15.8) and such of the
defined terms set forth in Annex I to give context to such Sections, this
Agreement shall forthwith become void, and the Parties shall have no liability
or obligation hereunder except and to the extent such termination results from
the material breach by a Party of any of its covenants or agreements hereunder,
in which case the other Party shall have the right to seek all remedies
available at law, and with respect to instructions to the Escrow Agent by
Sellers and Buyer required under this Agreement or Buyer’s obligations under
Section 6.3, specific performance or other equitable remedies for such material
breach. The provision for retention of the Deposit in this Section 14.2 has been
included because, in the event of a termination of this Agreement permitting
Sellers to retain the Deposit, the actual damages which would be suffered by
Sellers would be difficult if not impossible to measure accurately as of the
date of this Agreement.


14.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Sellers all title, engineering, geological and
geophysical data, environmental assessments and reports, maps and other
information furnished by Sellers to Buyer or prepared by or on behalf of Buyer
in connection with its due diligence investigation of the Assets, in each case
in accordance with the Confidentiality Agreement, and an officer of Buyer shall
certify same to Sellers in writing.


ARTICLE XV
MISCELLANEOUS


15.1    Appendices, Exhibits and Schedules. All of the Annexes, Exhibits and
Schedules referred to in this Agreement are hereby incorporated into this
Agreement by reference and constitute a part of this Agreement. Each Party to
this Agreement and its counsel has received a complete set of Annexes, Exhibits
and Schedules prior to and as of the execution of this Agreement.


15.2    Expenses and Taxes.
(a)    Except as otherwise specifically provided, all fees, costs and expenses
incurred by Buyer or Sellers in negotiating this Agreement or in consummating
the transactions contemplated by this Agreement shall be paid by the Party
incurring the same, including, legal and accounting fees, costs and expenses.
(b)    Seller shall be allocated and bear all Asset Taxes attributable to (A)
any Tax period ending prior to the Effective Time and (B) the portion of any
Straddle Period ending immediately prior to

37

--------------------------------------------------------------------------------

Exhibit 10.1

the date on which the Effective Time occurs. Buyer shall be allocated and bear
all Asset Taxes attributable to (A) any Tax period or portion thereof beginning
on or after the Effective Time and (B) the portion of any Straddle Period
beginning on the date on which the Effective Time occurs.


(c)    For purposes of determining the allocations described in Section 15.2(b),
(i) Asset Taxes that are attributable to the severance or production of
Hydrocarbons shall be allocated to the period in which the severance or
production giving rise to such Asset Taxes occurred, (ii) Asset Taxes that are
based upon or related to income or receipts or imposed on a transactional basis
(other than such Asset Taxes described in clause (i)), shall be allocated to the
period in which the transaction giving rise to such Asset Taxes occurred, and
(iii) Asset Taxes that are ad valorem, property or other Asset Taxes imposed on
a periodic basis pertaining to a Straddle Period shall be allocated between the
portion of such Straddle Period ending immediately prior to the date on which
the Effective Time occurs and the portion of such Straddle Period beginning on
the date on which the Effective Time occurs by prorating each such Asset Tax
based on the number of days in the applicable Straddle Period that occur before
the date on which the Effective Time occurs, on the one hand, and the number of
days in such Straddle Period that occur on or after the date on which the
Effective Time occurs, on the other hand. For purposes of clause (iii) of the
preceding sentence, the period for such Asset Taxes shall begin on the date on
which ownership of the applicable Assets gives rise to liability for the
particular Asset Tax and shall end on the day before the next such date.
        
(d)    To the extent the actual amount of an Asset Tax is not determinable at
the Closing or at the time of the determination of the Final Settlement
Statement pursuant to Section 3.6, as applicable, (i) the Parties shall utilize
the most recent information available in estimating the amount of such Asset Tax
for purposes of such adjustment, and (ii) upon the later determination of the
actual amount of such Asset Tax, timely payments will be made from one Party to
the other to the extent necessary to cause each Party to bear the amount of such
Asset Tax that is allocable to such Party under this Section 15.2.


(e)    Buyer shall be responsible for payment to the applicable Taxing
Authorities of all Asset Taxes that become due and payable on or after the
Closing Date, and Buyer shall indemnify and hold Seller harmless for any failure
to make such payments.


(f)    All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments, conveyances or
other instruments required to convey title to the Assets to Buyer shall be borne
by Buyer. Any and all sales, use, transfer, stamp, documentary, registration or
similar Taxes incurred or imposed with respect to the transactions described in
this Agreement (collectively, “Transfer Taxes”) shall be borne by Buyer.
        
(g)The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of tax returns and any audit,
litigation, or other proceeding with respect to Taxes relating to the Assets.
Such cooperation shall include the retention and (upon another Party’s request)
the provision of records and information that are relevant to any such tax
return or audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided under this Agreement. The Parties agree to retain all
books and records with respect to Tax matters pertinent to the Assets relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations of the respective Taxable periods and to abide by all
record retention agreements entered into with any Governmental Authority.


15.3    Assignment. Subject to Section 15.18, this Agreement may not be assigned
by any Seller or Buyer without prior written consent of the other Party;
provided, however, that after the Survival Period, any Seller may assign its
rights under this Agreement to an Affiliate of EnerVest, Ltd. and Buyer may
assign its

38

--------------------------------------------------------------------------------

Exhibit 10.1

rights under this Agreement to an Affiliate of Buyer, in each case, without
prior written consent of the other Party. In the event the non-assigning Party
consents to any such assignment or the assignment does not require consent
pursuant to this Section 15.3, such assignment shall not relieve the assigning
Party of any obligations and responsibilities hereunder, including obligations
and responsibilities arising following such assignment. Any assignment or other
transfer by Buyer or its successors and assigns of any of the Assets shall not
relieve Buyer or its successors or assigns of any of their obligations
(including indemnity obligations) hereunder, as to the Assets so assigned or
transferred.


15.4    Preparation of Agreement. Sellers and Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.


15.5    Publicity. Sellers and Buyer shall promptly consult with each other with
regard to all press releases or other public or private announcements issued or
made at or prior to Closing concerning this Agreement or the transactions
contemplated herein, and, except as may be required by Laws or the applicable
rules and regulations of any stock exchange, neither Buyer nor Sellers shall
issue any such press release or other public or private announcement without the
prior written consent of the other Party, which shall not be unreasonably
withheld or delayed.


15.6    Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by overnight courier or mailed by United States Mail with all postage fully
prepaid, or sent by electronic mail (“email”) transmission (provided that a
receipt of such email is requested and received), addressed to the appropriate
Party at the address for such Party shown below or at such other address as such
Party shall have theretofore designated by written notice delivered to the Party
giving such notice:
If to Sellers:
EnerVest, Ltd.
1001 Fannin, Suite 800
Houston, TX 77002
Attention: Mr. Phil DeLozier
Fax: (713) 659-3556
Email:    pdelozier@enervest.net
With a copy to (which shall not constitute notice):
EnerVest, Ltd.
1001 Fannin, Suite 800
Houston, TX 77002
Attention: Ms. Fabené Welch
Fax: (713) 659-3556

39

--------------------------------------------------------------------------------

Exhibit 10.1

Email: fwelch@enervest.net
If to Buyer:
QEP Energy Company
1050 17th Street, Suite 500
Denver, CO 80265
Attention: Mr. Austin Murr
Fax: (303) 573-0307
Email: austin.murr@qepres.com
With a copy to (which shall not constitute notice):
QEP Energy Company
1050 17th Street, Suite 500
Denver, CO 80265
Attention: Mr. Christopher Woosley
Fax: (303) 294-9632
Email: chris.woosley@qepres.com


Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, or transmitted by
email transmission during normal business hours on a Business Day (or if
delivered or transmitted after normal business hours on a Business Day or on a
day other than a Business Day, then on the next Business Day), or upon actual
receipt by the addressee during normal business hours on a Business Day after
such notice has either been delivered to an overnight courier or deposited in
the United States Mail, as the case may be (or if delivered after normal
business hours on a Business Day or on a day other than a Business Day, then on
the next Business Day). The Parties may change the address and the email address
to which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 15.6.
15.7    Further Cooperation. After Closing, Buyer and Sellers shall execute and
deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer, and shall take such other
actions as any Party may reasonably request, to convey and deliver the Assets to
Buyer, to perfect Buyer’s title thereto, and to accomplish the orderly transfer
of the Assets to Buyer in the manner contemplated by this Agreement. During the
term of the Transition Services Agreement, Sellers will use commercially
reasonable efforts to assist Buyer with negotiation and finalization of a
written gas gathering agreement between Buyer and Access Midstream Partners LLC.


15.8    Filings, Notices and Certain Governmental Approvals. Promptly after
Closing, Buyer shall (a) record all assignments executed at Closing in the
records of the applicable Governmental Authority, (b) if applicable, send
notices to vendors supplying goods and services for the Assets and to the
operator of such Assets of the assignment of such Assets to Buyer, (c) actively
pursue the unconditional approval of all applicable Governmental Authorities of
the assignment of the Assets to Buyer and (d) actively pursue all other consents
and approvals that may be required in connection with the assignment of the
Assets to Buyer and the assumption of the Liabilities assumed by Buyer
hereunder, in each case, that shall not have been obtained prior to Closing.
Buyer obligates itself to take any and all commercially reasonable action
required by any Governmental Authority in order to obtain such unconditional
approval, including the posting of any and all bonds or other security that may
be required in excess of its existing lease, pipeline or area-wide bond.
15.9    Entire Agreement; Conflicts. THIS AGREEMENT, THE ANNEXES, EXHIBITS AND
SCHEDULES HERETO, THE TRANSACTION DOCUMENTS AND THE CONFIDENTIALITY

40

--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE ARE NO WARRANTIES,
REPRESENTATIONS OR OTHER AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NEITHER
SELLERS NOR BUYER SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION,
PROMISE, INDUCEMENT OR STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF
A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND
PROVISIONS OF ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY
OF THE SCHEDULES AND EXHIBITS HERETO OF TERMS AND PROVISIONS NOT ADDRESSED IN
THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL
PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE PROVISIONS OF
THIS SECTION 15.9.


15.10    Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of Sellers and Buyer and their
respective successors and permitted assigns. Notwithstanding anything contained
in this Agreement to the contrary, nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Parties or their
successors and permitted assigns, or the Parties’ respective related Indemnified
Parties hereunder any rights, remedies, obligations or Liabilities under or by
reason of this Agreement; provided that only a Party and its successors and
assigns will have the right to enforce the provisions of this Agreement on its
own behalf or on behalf of any of its related Indemnified Parties (but shall not
be obligated to do so).


15.11    Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties against whom enforcement is sought.


15.12    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance. No course
of dealing on the part of Sellers or Buyer or their respective officers,
employees, agents or representatives and no failure by Sellers or Buyer to
exercise any of its rights under this Agreement shall, in each case, operate as
a waiver thereof or affect in any way the right of such Party at a later time to
enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term, covenant,
representation or warranty. The rights of Sellers and Buyer under this Agreement
shall be cumulative, and the exercise or partial exercise of any such right
shall not preclude the exercise of any other right.


15.13    Governing Law; Jurisdiction.
        
(a)    This Agreement and any claim, controversy or dispute arising under or
related to this Agreement or the transactions contemplated hereby or the rights,
duties and relationship of the parties hereto and thereto, shall be governed by
and construed and enforced in accordance with the Laws of the State of Texas,
excluding any conflicts of law, rule or principle that might refer construction
of provisions to the Laws of another jurisdiction.
(b)    Subject to Sections 3.7, 11.2(j), 12.1(e) and 13.13, the Parties agree
that the appropriate, exclusive and convenient forum for any disputes between
any of the Parties arising out of this Agreement,

41

--------------------------------------------------------------------------------

Exhibit 10.1

the Transaction Documents or the transactions contemplated hereby shall be in
any state or federal court in Houston, Texas and each of the Parties irrevocably
submits to the jurisdiction of such courts solely in respect of any proceeding
arising out of or related to this Agreement. The Parties further agree that the
Parties shall not bring suit with respect to any disputes arising out of this
Agreement, the Transaction Documents or the transactions contemplated hereby in
any court or jurisdiction other than the above specified courts. The Parties
further agree, to the extent permitted by Law, that a final and nonappealable
judgment against a Party in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.


(c)    To the extent that any Party hereto or any of its Affiliates has
acquired, or hereafter may acquire, any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such Party (on its own behalf and on behalf
of its Affiliates) hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 15.13(b).
    
(d)    THE PARTIES AGREE THAT THEY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


15.14    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


15.15    Removal of Name. As promptly as practicable, but in any case within 30
days after the Closing Date, Buyer shall eliminate the names “EnerVest Energy
Institutional Fund XII-A, L.P.,” “EnerVest Energy Institutional Fund XII-WIB,
L.P.,” “EnerVest Energy Institutional Fund XII-WIC, L.P.,” “EnerVest Holding,
L.P.,” “EnerVest” and any variants thereof from the Assets and, except with
respect to such grace period for eliminating existing usage, shall have no right
to use any logos, trademarks or trade names belonging to Sellers or any of their
Affiliates.


15.16    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission shall be deemed an original signature hereto.


15.17    Seller Representative. Each Seller hereby constitutes and appoints
EnerVest, Ltd. (the “Seller Representative”) as such Seller’s true and lawful
agent and attorney-in-fact, to act in the name and on behalf of such Seller as
follows:
(i)to execute all documents, make all elections, and take all action on such
Seller’s behalf with respect to this Agreement and the transactions contemplated
hereby, including the negotiation and drafting of this Agreement and the
documents to be delivered at Closing;

42

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)to grant such waivers and consents on behalf of such Seller under this
Agreement as the Seller Representative in its sole discretion shall deem
advisable;
(iii)to receive and give receipt for all notices and other communications
required or permitted to be given to such Seller under this Agreement;
(iv)to receive on behalf of Sellers any payments made by Buyer or the Escrow
Agent pursuant to the terms hereof;
(v)to exercise any and all of such Seller’s rights under or in connection with
this Agreement; and
(vi)to take any other action authorized or required to be taken by the Seller
Representative on behalf of such Seller pursuant to the terms of this Agreement.
Each Seller covenants and agrees that it shall be bound by all actions taken by
the Seller Representative on such Seller’s behalf arising in connection with or
related to this Agreement and the transactions contemplated hereby. Each Seller
acknowledges that the powers and authority granted in this Section 15.17 are
coupled with an interest sufficient in Law to support an irrevocable power of
attorney and, unless this Agreement is terminated pursuant to Article XIV, shall
be irrevocable to the fullest extent permitted by Law. Each Seller and the
Seller Representative agree to jointly and severally indemnify Buyer for any
claims that arise against Buyer as a result of reliance on this power of
attorney as to such Seller. Each Seller agrees that it will not bring any claim
against the Seller Representative which relates to or results from its
performance of the duties of the Seller Representative as set forth in this
Section 15.17.
15.18    Like-Kind Exchange. At Buyer’s request, Sellers shall take all actions
reasonably requested by Buyer to effectuate all or any part of the transactions
contemplated by this Agreement as a reverse like-kind exchange for the benefit
of Buyer in accordance with Section 1031 of the Code and Rev. Proc. 2000-37,
including executing an instrument acknowledging and consenting to any assignment
by Buyer of its rights (but not its obligations) hereunder to a qualified
intermediary or an exchange accommodation titleholder. In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, Buyer may assign its rights under this Agreement to a “qualified
intermediary” or an “exchange accommodation titleholder” in order to facilitate,
at no cost or expense to Sellers, a reverse like-kind exchange under Section
1031 of the Code; provided, however, that neither Buyer’s assignment nor any
other actions taken by Buyer or any other Person in connection with the
like-kind exchange shall release Buyer from, or modify, any of Buyer’s
liabilities and obligations (including indemnity obligations to Sellers) under
this Agreement, and Sellers make no representations as to any particular tax
treatment that may be afforded to Buyer by reason of such assignment or any
other actions taken in connection with the like-kind exchange. Sellers will
issue all closing documents to the applicable qualified intermediary or exchange
accommodation titleholder if so directed by Buyer prior to Closing.
Notwithstanding the foregoing, Sellers shall not be required, solely for the
purpose of Sellers’ cooperation with Buyer’s like-kind exchange, to incur any
additional cost, obligation or liability, and Buyer shall indemnify, defend and
hold Sellers harmless from and against any and all such costs, obligations or
liabilities (including reasonable attorneys’ fees), proceedings and causes of
actions of any kind incurred or suffered by Sellers and solely attributable to
such like-kind exchange transaction. In no event shall the Closing be delayed
because of Buyer’s like-kind exchange transaction. The provisions of this
Section 15.18 shall survive the Closing of this Agreement.


Signature Pages Follow




IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement as of the
date first written above.

43

--------------------------------------------------------------------------------

Exhibit 10.1

SELLERS:


ENERVEST HOLDING, L.P.
By:    EnerVest Operating, L.L.C.,
its General Partner


By: /s/ Stephen A. McDaniel
Name:    Stephen A. McDaniel
Title:
Executive Vice President and

Chief Operating Officer


ENERVEST ENERGY INSTITUTIONAL
FUND XII-A, L.P.
By:    EnerVest, Ltd.,
its General Partner
By:    EnerVest Management GP, L.C.,
its General Partner
By: /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:     Executive Vice President and
Chief Financial Officer
ENERVEST ENERGY INSTITUTIONAL
FUND XII-WIB, L.P.
By:    EnerVest, Ltd.,
its General Partner
By:    EnerVest Management GP, L.C.,
its General Partner
By: /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:     Executive Vice President and
Chief Financial Officer

44

--------------------------------------------------------------------------------

Exhibit 10.1

ENERVEST ENERGY INSTITUTIONAL
FUND XII-WIC, L.P.
By:    EnerVest Holding, LLC,
its General Partner


By:    EnerVest, Ltd.,
its Sole Member
By:    EnerVest Management GP, L.C.,
its General Partner
By: /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:     Executive Vice President and
Chief Financial Officer


Acknowledged and agreed solely with respect to Section 15.17:
ENERVEST, LTD.
By:    EnerVest Management GP, L.C.,
its General Partner


By: /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:
Executive Vice President and

Chief Financial Officer









































45

--------------------------------------------------------------------------------

Exhibit 10.1

BUYER:


QEP Energy Company




By: /s/ Austin S. Murr    
Name: Austin S. Murr    
Title:    Senior Vice President, Land and
Business Development    



46

--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX I
DEFINED TERMS
Capitalized terms used herein shall have the meanings set forth in this Annex I
unless the context requires otherwise.
“AAA” shall have the meaning set forth in Section 13.13.
“Accounting Arbitrator” shall have the meaning set forth in Section 3.7.
“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.
“AFEs” shall have the meaning set forth in Section 4.13.
“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Aggregate Deductible” shall mean one and one-half percent (1.5%) of the
Purchase Price.
“Agreement” shall have the meaning set forth in the introductory paragraph
herein.
“Allocated Values” shall have the meaning set forth in Section 3.8.
“Applicable Contracts” shall mean the Contracts described on Exhibit C to which
any Seller is a party or is bound relating to any of the Assets and (in each
case) that will be binding on Buyer after Closing, including: communitization
agreements; net profits agreements; production payment agreements; area of
mutual interest agreements; joint venture agreements; confidentiality
agreements; farmin and farmout agreements; bottom hole agreements; crude oil,
condensate and natural gas purchase and sale, gathering, transportation and
marketing agreements; hydrocarbon storage agreements; acreage contribution
agreements; operating agreements; balancing agreements; pooling declarations or
agreements; unitization agreements; processing agreements; saltwater disposal
agreements; facilities or equipment leases; and other similar contracts and
agreements, but exclusive of any master service agreements and Contracts
relating to the Excluded Assets.
“Asset Taxes” shall mean ad valorem, property, severance, production, sales, use
and similar Taxes (excluding, for the avoidance of doubt, any Income Taxes and
Transfer Taxes) based upon or measured by the ownership or operation of the
Assets or the production of Hydrocarbons therefrom or the receipt of proceeds
therefrom.
“Assets” shall have the meaning set forth in Section 2.1.
“Assignment” shall mean the Assignment and Bill of Sale from Sellers to Buyer,
pertaining to the Assets, substantially in the form attached to this Agreement
as Exhibit G.
“Assumed Obligations” shall have the meaning set forth in Section 13.1.

47

--------------------------------------------------------------------------------

Exhibit 10.1

“Burden” shall mean any and all royalties (including lessor’s royalty),
overriding royalties, production payments, net profits interests and other
burdens upon, measured by or payable out of production (excluding, for the
avoidance of doubt, any Taxes).
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Houston, Texas are generally open for business.
“Buyer” shall have the meaning set forth in the introductory paragraph herein.
“Buyer’s Auditor” shall have the meaning set forth in Section 6.9.
“Buyer’s Environmental Liabilities” shall have the meaning set forth in Section
12.1.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 13.2.
“Buyer’s Representatives” shall have the meaning set forth in Section 10.1(a).
“Casualty Loss” shall have the meaning set forth in Section 11.3(b).
“Claim Notice” shall have the meaning set forth in Section 13.7(b).
“Closing” shall have the meaning set forth in Section 9.1.
“Closing Date” shall have the meaning set forth in Section 9.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
between EnerVest, Ltd. and Buyer dated as of October 10, 2013.
“Consent” shall have the meaning set forth in Section 4.4.
“Contract” shall mean any written or oral contract, agreement or any other
legally binding arrangement, but excluding, however, any Lease, easement,
right-of-way, permit or other instrument creating or evidencing an interest in
the Assets or any real or immovable property related to or used in connection
with the operations of any Assets.
“Cure Period” shall have the meaning set forth in Section 11.2(c).
“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after the assignment of properties similar to the Assets.
“Decommission” shall mean all dismantling and decommissioning activities and
obligations as are required by Law, any Governmental Authority or agreements
including all well plugging, replugging and abandonment, facility dismantlement
and removal, pipeline and flowline removal, dismantlement and removal of all
other property of any kind related to or associated with operations or
activities and associated site clearance, site restoration and site remediation.
“Defensible Title” shall mean such title of Sellers with respect to the Leases,
Wells and Well Locations that, as of the Effective Date and the Defect Notice
Date and subject to Permitted Encumbrances:

48

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    with respect to each Lease, Well or Well Location (subject to any
Specified Limitations), entitles Sellers to receive not less than the Net
Revenue Interest set forth on Exhibit A or Schedule 3.8 for the specified zones
or depths for such Lease, Well or Well Location, except for (i) decreases in
connection with those operations in which Sellers or their successors or assigns
may from and after the date of this Agreement elect with Buyer’s consent to be a
non-consenting co-owner, (ii) decreases resulting from the establishment or
amendment with Buyer’s consent from and after the date of this Agreement of
pools or units, (iii) decreases required to allow other Working Interest owners
to make up past underproduction or pipelines to make up past under deliveries
and (iv) as otherwise set forth on Exhibit A, Exhibit B or Schedule 3.8, as
applicable;
(b)    with respect to each Lease, Well or Well Location (subject to any
Specified Limitations), obligates Sellers to bear not more than the Working
Interest set forth on Exhibit A or Schedule 3.8 for the specified zones or
depths for such Lease, Well or Well Location, except (i) increases resulting
from contribution requirements with respect to defaulting co-owners under
applicable operating agreements, (ii) increases to the extent that such
increases are accompanied by a proportionate increase in Sellers’ Net Revenue
Interest and (iii) as otherwise set forth on Exhibit A, Exhibit B or Schedule
3.8, as applicable; and
(c)    is free and clear of all Encumbrances.
“Deposit” shall have the meaning set forth in Section 3.2(a).
“Dispute” shall have the meaning set forth in Section 13.13.
“Dispute Notice” shall have the meaning set forth in Section 3.6(a).
“Disputed Title Matters” shall have the meaning set forth in Section 11.2(j).
“Effective Time” shall mean 7:00 a.m. (Central Time) on November 1, 2013.
“email” shall have the meaning set forth in Section 15.6.
“Encumbrance” shall mean any lien, mortgage, security interest, pledge, charge,
net profits interest, production payment or similar encumbrance.
“EnerVest Holding” shall have the meaning set forth in the first paragraph
herein.
“EnerVest XII-A” shall have the meaning set forth in the first paragraph herein.
“EnerVest XII-WIB” shall have the meaning set forth in the first paragraph
herein.
“EnerVest XII-WIC” shall have the meaning set forth in the first paragraph
herein.
“Environmental Arbitrator” shall have the meaning set forth in Section 12.1(e).
“Environmental Claim Date” shall have the meaning set forth in Section 12.1(a).
“Environmental Condition” shall mean (a) a condition existing on the date of
this Agreement with respect to the air, soil, subsurface, surface waters, ground
waters and sediments that causes an Asset (or Sellers with respect to an Asset)
not to be in compliance with any Environmental Law or (b) the existence as of
the date of this Agreement with respect to the Assets or their operation thereof
of any environmental

49

--------------------------------------------------------------------------------

Exhibit 10.1

pollution, contamination or degradation where remedial or corrective action is
presently required (or if known, would be presently required) under
Environmental Laws.
“Environmental Defect” shall mean an Environmental Condition with respect to an
Asset.
“Environmental Defect Notice” shall have the meaning set forth in Section
12.1(a).
“Environmental Laws” shall mean all Laws in effect as of the date of this
Agreement, including common law, relating to the protection of the public
health, welfare and the environment, including, those Laws relating to the
storage, handling and use of chemicals and other Hazardous Substances and those
Laws relating to the generation, processing, treatment, storage, transportation,
disposal or other management thereof. The term “Environmental Laws” does not
include (a) good or desirable operating practices or standards that may be
employed or adopted by other oil and gas well operators or recommended by a
Governmental Authority or (b) the Occupational Safety and Health Act or any
other Law governing worker safety or workplace conditions.
“Escrow Agent” shall mean Wells Fargo Bank, N.A.
“Escrow Agreement” shall mean the Escrow Agreement of even date herewith between
Sellers, Buyer and the Escrow Agent and related to the Deposit and the Holdback
Amount.
“Escrow Claim” shall have the meaning set forth in Section 3.10(b).
“Escrow Claim Notice” shall have the meaning set forth in Section 3.10(b).
“Excluded Assets” shall mean (a) all of Sellers’ corporate minute books,
financial records and other business records that relate to Sellers’ business
generally (including the ownership and operation of the Assets); (b) to the
extent that they do not relate to the Assumed Obligations for which Buyer is
providing indemnification hereunder, all trade credits, all accounts, all
receivables and all other proceeds, income or revenues attributable to the
Assets and attributable to any period of time prior to the Effective Time; (c)
to the extent that they do not relate to the Assumed Obligations for which Buyer
is providing indemnification hereunder, all claims and causes of action of any
Seller arising under or with respect to any Contracts that are attributable to
periods of time prior to the Effective Time (including claims for adjustments or
refunds); (d) subject to Section 11.3 and to the extent that they do not relate
to the Assumed Obligations for which Buyer is providing indemnification
hereunder, all rights and interests of Sellers (i) under any policy or agreement
of insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events or damage to or destruction of property; (e) all Hydrocarbons produced
and sold from the Assets with respect to all periods prior to the Effective
Time; (f) all claims of any Seller or its Affiliates for refunds of, rights to
receive funds from any Governmental Authority, or loss carry forwards or credits
with respect to (i) Asset Taxes attributable to any period (or portion thereof)
prior to the Effective Time, (ii) Income Taxes or (iii) any Taxes attributable
to the Excluded Assets; (g) all personal computers and associated peripherals
and all radio and telephone equipment; (h) all of Sellers’ proprietary computer
software, patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property; (i) all documents and instruments of Sellers that may be
protected by an attorney-client privilege or any attorney work product doctrine
excluding, however, title opinions; (j) all data that cannot be disclosed to
Buyer as a result of confidentiality arrangements under agreements with Third
Parties; (k) all audit rights arising under any of the Applicable Contracts or
otherwise with respect to any period prior to the Effective Time or to any of
the Excluded Assets, except for any Imbalances assumed by Buyer; (l) all
geophysical and other seismic and related technical data and information
relating to the Assets which Sellers may not disclose, assign or transfer under
its existing agreements and licenses without making any additional

50

--------------------------------------------------------------------------------

Exhibit 10.1

payments, or incurring any liabilities or obligations except to the extent such
payments, liabilities and obligations are permitted to be assumed by Buyer under
the applicable agreements and the same are assumed by Buyer; (m) documents
prepared or received by Sellers or their Affiliates with respect to (i) lists of
prospective purchasers for such transactions compiled by Sellers, (ii) bids
submitted by other prospective purchasers of the Assets, (iii) analyses by
Sellers or their Affiliates of any bids submitted by any prospective purchaser,
(iv) correspondence between or among Sellers, its respective representatives,
and any prospective purchaser other than Buyer and (v) correspondence between
Sellers or any of their representatives with respect to any of the bids, the
prospective purchasers or the transactions contemplated by this Agreement; (n)
any offices, office leases and any personal property located in or on such
offices or office leases; (o) any leases and other assets specifically listed on
Exhibit F; (p) any Hedge Contracts; (q) any debt instruments; and (r) any assets
described in Section 2.1(d) or Section 2.1(e) that are not assignable.
“Execution Date” shall have the meaning set forth in the introductory paragraph
herein.
“Filings” shall have the meaning set forth in Section 6.9.
“Final Price” shall have the meaning set forth in Section 3.6(a).
“Final Settlement Statement” shall have the meaning set forth in Section 3.6(a).
“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date hereof.
“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or Taxing Authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“Hazardous Substances” shall mean any pollutants, contaminants, toxins or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws.
“Hedge Contract” shall mean any Contract to which any Seller is a party with
respect to any swap, forward, future or derivative transaction or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“Holdback Amount” shall have the meaning set forth in Section 3.10(a).
“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.
“Imbalances” shall mean all Well Imbalances and Pipeline Imbalances.
“Income Taxes” shall mean any income, franchise and similar Taxes.
“Indemnified Party” shall have the meaning set forth in Section 13.7(a).
“Indemnifying Party” shall have the meaning set forth in Section 13.7(a).

51

--------------------------------------------------------------------------------

Exhibit 10.1

“Indemnity Cap” shall have the meaning set forth in Section 13.4(b).
“Indemnity Deductible” shall mean one and one-half percent (1.5%) of the
Purchase Price.
“Individual Environmental Threshold” shall have the meaning set forth in
Section 12.1(d).
“Individual Indemnity Threshold” shall have the meaning set forth in Section
13.4(a).
“Individual Title Defect Threshold” shall have the meaning set forth in Section
11.2(i).
“Interim Period” shall mean that period of time commencing with the Effective
Time and ending at 7:00 a.m. (Central Time) on the Closing Date.
“Knowledge” shall mean with respect to Sellers, the actual knowledge (after due
inquiry) of the following Persons: Jud Walker, Brandon Harbaugh, Kevin Leonard,
Josh Coldwell and Mike Walther.
“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Leases” shall have the meaning set forth in Section 2.1(a).
“Liabilities” shall mean any and all claims, obligations, causes of action,
payments, charges, demands, judgments, assessments, liabilities, losses,
damages, penalties, fines and costs and expenses, including any attorneys’ fees,
legal or other expenses incurred in connection therewith.
“Material Adverse Effect” shall mean an event or circumstance that, individually
or in the aggregate, results in (i) a material adverse effect on the ownership,
operation or value of the Assets that is reasonably expected to equal or exceed
ninety five million dollars ($95,000,000) or (ii) a material adverse effect on
the ability of Sellers to consummate the transactions contemplated by this
Agreement and perform its obligations hereunder; provided, however, that a
Material Adverse Effect shall not include any material adverse effects resulting
from: (a) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (b) any action or omission of Sellers taken in
accordance with the terms of this Agreement without the violation thereof or
with the prior written consent of Buyer; (c) changes in general market,
economic, financial or political conditions (including changes in commodity
prices, fuel supply or transportation markets, interest or rates) in the area in
which the Assets are located, the United States or worldwide; (d) changes in
conditions or developments generally applicable to the oil and gas industry in
the area where the Assets are located; (e) acts of God, including hurricanes,
storms or other naturally occurring events; (f) acts or failures to act of
Governmental Authorities; (g) civil unrest, any outbreak of disease or
hostilities, terrorist activities or war or any similar disorder; (h) matters
that are cured or no longer exist by the earlier of Closing and the termination
of this Agreement; (i) a change in Laws and any interpretations thereof from and
after the date of this Agreement; (j) any reclassification or recalculation of
reserves in the ordinary course of business; (k) changes in the prices of
Hydrocarbons; and (l) natural declines in well performance.
“Material Contracts” shall have the meaning set forth in Section 4.7(a).
“Net Casualty Loss” shall have the meaning set forth in Section 11.3(b).
“Net Revenue Interest” shall mean, with respect to any Lease, Well or Well
Location (subject to any reservations, limitations or depth restrictions set
forth on Exhibit A or Exhibit B), the interest in and to all Hydrocarbons
produced, saved and sold from or allocated to such Lease, Well or Well Location
(subject to

52

--------------------------------------------------------------------------------

Exhibit 10.1

any reservations, limitations or depth restrictions set forth on Exhibit A or
Exhibit B), after giving effect to all Burdens.
“New Wells” shall have the meaning set forth in Section 2.3.
“NORM” shall mean naturally occurring radioactive material.
“Operating Expenses” shall have the meaning set forth in Section 2.3.
“Overhead Costs” shall mean with respect to those Assets that are operated by a
Sellers or a Third Party and (a) are burdened by an existing joint operating
agreement covering such Assets, the amount representing the overhead or general
and administrative fee that is charged to other working interest owners with
interests in such Assets as set forth in the accounting procedures attached to
such joint operating agreement, which amount is attributable to the Assets
during the Interim Period, and (b) with respect to those Assets that are not
burdened by an existing joint operating agreement, an amount equal to a portion
of $12,000.00 per Well per month undergoing drilling or completion operations
and $1,200.00 per producing Well per month attributable to the Assets during the
Interim Period.
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph herein.
“Permitted Encumbrances” shall mean:
(a)    all Burdens if the net cumulative effect of such Burdens does not operate
to reduce the Net Revenue Interest of Sellers with respect to any Lease, Well or
Well Location to an amount less than the Net Revenue Interest set forth on
Exhibit A or Exhibit B for such Lease, Well or Well Location, and does not
obligate Sellers to bear a Working Interest with respect to any Lease, Well or
Well Location in any amount greater than the Working Interest set forth on
Exhibit A or Exhibit B for such Lease, Well or Well Location (unless the Net
Revenue Interest for such Lease, Well or Well Location is greater than the Net
Revenue Interest set forth on Exhibit A or Exhibit B in the same or greater
proportion as any increase in such Working Interest);
(b)    liens for Taxes not yet due or delinquent;
(c)    required consents to assignment and similar agreements;
(d)    Customary Post-Closing Consents;
(e)    conventional rights of reassignment;
(f)    such Title Defects as Buyer may have waived or is deemed to have waived
pursuant to the terms of this Agreement;
(g)    all Laws and all rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Law, to terminate such right, power, franchise, grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to use such property in a manner which does not materially
impair the use of such property for the purposes for which it is currently owned
and operated; or (iv) to enforce any obligations or duties affecting the Assets
to any Governmental Authority with respect to any franchise, grant, license or
permit;

53

--------------------------------------------------------------------------------

Exhibit 10.1

(h)    rights of a common owner of any interest in rights-of-way, permits or
easements held by Sellers and such common owner as tenants in common or through
common ownership;
(i)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, removal of timber, grazing, logging operations, canals,
ditches, reservoirs and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities and equipment, which, in each case, do
not materially impair with the ownership, operation or use of the affected
Asset;
(j)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or which are
being contested in good faith by appropriate proceedings by or on behalf of
Sellers;
(k)    liens created under the Assets or operating agreements or by operation of
Law in respect of obligations that are not yet due or that are being contested
in good faith by appropriate proceedings by or on behalf of Sellers;
(l)    with respect to any interest in the Assets acquired through compulsory
pooling, failure of the records of any Governmental Authority to reflect Sellers
as the owner of an Asset;
(m)    any Encumbrance affecting the Assets that is discharged by Sellers at or
prior to Closing;
(n)    any matter set forth on Exhibit A or Exhibit B; and
(o)    mortgage liens burdening a lessor’s interest in the Assets, provided that
with respect to any Lease entered into after the date of such mortgages, such
mortgages are subordinated to the interests of Sellers in the affected Lease.
“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.
“Personal Property” shall have the meaning set forth in Section 2.1(f).
“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Sellers
under any Contract relating to the purchase and sale, gathering, transportation,
storage, processing (including any production handling and processing at a
separation facility) or marketing of Hydrocarbons and the quantity of
Hydrocarbons attributable to the Assets actually delivered by Sellers pursuant
to the relevant Contract, together with any appurtenant rights and obligations
concerning production balancing at the delivery point into the relevant sale,
transportation, storage or processing facility.
“Preferential Purchase Right” shall have the meaning set forth in Section 4.10.
“Preliminary Settlement Statement” shall have the meaning set forth in Section
3.5.
“Purchase Price” shall have the meaning set forth in Section 3.1.
“Records” shall have the meaning set forth in Section 2.1(g).

54

--------------------------------------------------------------------------------

Exhibit 10.1

“Records Period” shall have the meaning set forth in Section 6.9.
“Remediation” shall mean, with respect to an Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required under Environmental Laws
to correct or remove such Environmental Condition.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of 10%) of
the cost (net to Sellers’ interest prior to the consummation of the transactions
contemplated by this Agreement) of the most cost-effective Remediation of such
Environmental Condition.
“Securities Act” shall have the meaning set forth in Section 6.9.
“Seller” and “Sellers” shall have the meanings set forth in the introductory
paragraph of this Agreement.
“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.
“Seller Representative” shall have the meaning set forth in Section 15.17.
“Special Warranty Claim Notice” shall have the meaning set forth in Section
11.1(c)(i).
“Specified Limitations” shall mean, subject to any matter set forth on Exhibit A
or Exhibit B, as applicable, any reservations, limitations or depth restrictions
described on Schedule 3.8.
“Specified Obligations” shall have the meaning set forth Section 13.1(b).
“Specified Representations” shall mean the representations and warranties in
Sections 4.1, 4.2, 4.21, 5.1, 5.2, 5.10 and 5.11.
“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.
“Survival Period” shall have the meaning set forth in Section 11.1(c)(i).
“Taxes” shall mean any taxes, assessments and other governmental charges imposed
by any Governmental Authority, including income, profits, gross receipts,
employment, stamp, occupation, premium, alternative or add-on minimum, ad
valorem, real property, personal property, transfer, real property transfer,
value added, sales, use, customs, duties, capital stock, franchise, excise,
withholding, social security (or similar), unemployment, disability, payroll,
windfall profit, severance, production, estimated or other tax, including any
interest, penalty or addition thereto, whether disputed or not.
“Taxing Authority” shall mean, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.
“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Party Claim” shall have the meaning set forth in Section 13.7(b).
“Title Arbitrator” shall have the meaning set forth in Section 11.2(j).

55

--------------------------------------------------------------------------------

Exhibit 10.1

“Title Benefit” shall mean, with respect to each Lease, Well and Well Location
shown on Exhibit A or Exhibit B, any right, circumstance or condition that
operates to increase the Net Revenue Interest of Sellers above that shown for
such Lease, Well or Well Location on Exhibit A or Exhibit B to the extent the
same does not cause a greater than proportionate increase in Sellers’ Working
Interest therein above that shown on Exhibit A or Exhibit B, or (b) to decrease
the Working Interest of Sellers in any Lease, Well or Well Location below that
shown for such Lease, Well or Well Location on Exhibit A or Exhibit B to the
extent the same causes a decrease in Sellers’ Working Interest that is
proportionately greater than the decrease in Sellers’ Net Revenue Interest
therein below that shown on Exhibit A or Exhibit B.
“Title Benefit Amount” shall have the meaning set forth in Section 11.2(e).
“Title Benefit Notice” shall have the meaning set forth in Section 11.2(b).
“Title Benefit Property” shall have the meaning set forth in Section 11.2(b).
“Title Claim Date” shall have the meaning set forth in Section 11.2(a).
“Title Defect” shall mean any Encumbrance, defect or other matter that causes
Sellers not to have Defensible Title in and to the Leases, Wells or Well
Locations as of the Effective Time, without duplication; provided that the
following shall not be considered Title Defects:
(a)    defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and results in another Person’s superior claim of
title to the relevant Asset;
(b)    defects based on a gap in Sellers’ chain of title in the applicable
federal, state or county records, unless such gap is affirmatively shown to
exist in such records by an abstract of title, title opinion or landman’s title
chain which documents shall be included in a Title Defect Notice;
(c)    defects based on the failure to recite marital status in a document or
omission of successors or heirship or estate proceedings unless Buyer provides
affirmative evidence that such failure or omission results in another Person’s
actual and superior claim of title to the relevant Asset;
(d)    any Encumbrance or loss of title resulting from Sellers’ conduct of
business in compliance with this Agreement;
(e)    defects arising from any prior oil and gas lease relating to the lands
covered by a Lease not being surrendered of record, unless Buyer provides
affirmative evidence that such prior oil and gas lease is still in effect and
results in another Person’s actual and superior claim of title to the relevant
Lease or Well;
(f)    defects that affect only which Person has the right to receive royalty
payments (rather than the amount or the proper payment of such royalty payment);
(g)    defects based solely on: (i) lack of information in Sellers’ files; (ii)
references to an unrecorded document(s) to which neither Sellers nor any
Affiliate is a party, if such document is dated earlier than January 1, 1960 and
is not in Sellers’ files; or (iii) Tax assessment, Tax payment or similar
records (or the absence of such activities or records);
(h)    defects arising out of lack of survey, unless a survey is expressly
required by Laws; and

56

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    defects that have been cured by Laws of limitations or presumptions.
“Title Defect Amount” shall have the meaning set forth in Section 11.2(g).
“Title Defect Notice” shall have the meaning set forth in Section 11.2(a).
“Title Defect Property” shall have the meaning set forth in Section 11.2(a).
“Transaction Documents” shall mean those documents executed pursuant to or in
connection with this Agreement.
“Transfer Taxes” shall have the meaning set forth in Section 15.2(f).
“Transition Services Agreement” shall mean the Transition Services Agreement by
and between Sellers and Buyer, pertaining to the Assets, substantially in the
form attached to this Agreement as Exhibit H.
“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.
“Units” shall have the meaning set forth in Section 2.1(c).
“Wells” shall have the meaning set forth in Section 2.1(b).
“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Sellers
therein and the shares of production from the relevant Well to which Sellers are
entitled, together with any appurtenant rights and obligations concerning future
in kind or cash balancing at the wellhead.
“Well Location” shall mean each well location set forth on Exhibit B.
“Working Interest” shall mean, with respect to any Lease, Well or Well Location
(subject to any reservations, limitations or depth restrictions described on
Exhibit A or Exhibit B), the interest that is burdened with the obligation to
bear and pay costs and expenses of maintenance, development, operation and
production.











57

--------------------------------------------------------------------------------

Exhibit 10.1



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


This First Amendment to Purchase and Sale Agreement (this "Amendment'), dated as
of January 31, 2014, is by and among EnerVest Holding, L.P., a Texas limited
partnership, EnerVest Energy Institutional Fund XII -A, L.P., a Delaware limited
partnership, EnerVest ­ Energy Institutional Fund XII-WIB, L.P., a Delaware
limited partnership, and EnerVest Energy Institutional Fund XII-WIC, L.P., a
Delaware limited partnership (collectively "Sellers" and each individually a
"Seller"), and QEP Energy Company, a Texas corporation ("Buyer" ). Sellers and
Buyer are collectively referred to herein as the "Parties," and are sometimes
referred to individually as a "Party." Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase and Sale
Agreement (as defined below).


RECITALS


WHEREAS, Sellers and Buyer are parties to that certain Purchase and Sale
Agreement dated December 6, 2013 (the "Purchase and Sale Agreement" ); and


WHEREAS, the Parties wish to amend the Purchase and Sale Agreement in accordance
with the provisions of this Amendment.


NOW, THEREFORE, for and in consideration of the mutual agreements contained in
the Purchase and Sale Agreement and this Amendment and other good and valuable
consideration, Sellers and Buyer agree as follows:


AGREEMENT


Section 1. Amendments to the Purchase and Sale Agreement.


(a)
Section 9.1 of the Purchase and Sale Agreement is amended by replacing "January
31" with "February 19".



(b)
Section 9.3(f) of the Purchase and Sale Agreement is deleted and replaced in its
entirety with the words "[Reserved]".



(c)
Exhibit D to the Purchase and Sale Agreement is deleted and replaced in its
entirety by Exhibit D attached to this Amendment.    · .



(d)
The Purchase and Sale Agreement is amended by adding a new Section 6.10 as
follows:



6.10 Letters-in -lieu. Upon Buyer's reasonable request after the Closing, each
Seller as applicable shall deliver, on forms supplied by Buyer and reasonably
acceptable to Sellers, transfer orders or letters in lieu thereof directing all
purchasers of production to make payment to Buyer of proceeds attributable to
production from the Assets from and after the Effective Time, for delivery by
Buyer to the purchasers of production.


Section 2. Confirmation. Except as specifically provided in this Amendment, all
terms and provisions of the Purchase and Sale Agreement shall remain unchanged
and in full force and effect, and the Purchase and Sale Agreement, as modified
by this Amendment, is hereby ratified, acknowledged and reaffirmed by the
Parties. The execution of this Amendment shall not directly or indirectly in any
way whatsoever either: (a} impair, prejudice or otherwise adversely affect any
Party 's right at any time to exercise any right, privilege or remedy in
connection with the Purchase and Sale Agreement; (b) amend or alter any
provision of the Purchase and Sale Agreement (other than the amendments provided
for in this Amendment); or (c) constitute any course of dealing or other basis
for altering any obligation of any Party 's or any right, privilege or remedy of
any Party's under the Purchase and Sale Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1

Section 3. Amendment. This Amendment may be amended only by an instrument in
writing executed by all Parties.


Section 4. Entire Agreement. This Amendment, the Exhibit hereto , the Purchase
and Sale Agreement (together with the annexes, exhibits and schedules thereto),
the Transaction Documents and the Confidentiality Agreement collectively
constitute the entire agreement between the Parties pertaining to the subject
matter hereof and supersede all prior agreements , understandings, negotiations
and discussions, whether oral or written , of the Parties pertaining to the
subject matter hereof.


Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and all such counterparts shall be taken together as one document.
Signatures on this Amendment transmitted by fax or other electronic means shall
constitute and be deemed original signatures and be binding for all purposes.


Section 6. Miscellaneous. Each reference in the Purchase and Sale Agreement to
"this Agreement", "hereunder", "hereof ', "herein" or any other word or words of
similar import shall mean and be a reference to the Purchase and Sale Agreement
as amended hereby. Capitalized terms used, but not defined herein, shall have
the meanings given to those terms in the Purchase and Sale Agreement. Sections
15.3 (Assignment), 15.6 (Notices), 15.10 (Parties in Interest) ,
15.13 (Governing Law; Jurisdiction) and 15.14 (Severability) of the Purchase and
Sale Agreement shall apply to this Amendment as if set forth in full in this
Amendment, mutatis mutandis.




Signature Pages Follow


































--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTED as of the date first written above.




SELLERS:


ENERVEST ENERGY INSTITUTIONAL FUND XII-A, L.P.
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIB, L.P.


By:    EnerVest, Ltd.,
its General Partner
By:    EnerVest Management GP, L.C.,
its General Partner
By:    /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:    Executive Vice President and
Chief Financial Officer
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIC, L.P.
By:    EnerVest Holding, LLC,
its General Partner


By:     EnerVest, Ltd.,
its Sole Member
By:    EnerVest Management GP, L.C.,
its General Partner
By:     /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:     Executive Vice President and
Chief Financial Officer








Signature Page to First Amendment to PSA




--------------------------------------------------------------------------------

Exhibit 10.1

ENERVEST HOLDING, L.P.
By:    EnerVest Operating L.L.C,
its General Partner


By:     /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:
Executive Vice President and

Chief Financial Officer




BUYER:


QEP Energy Company




By: /s/ Austin S. Murr    
Name: Austin S. Murr    
Title:
Senior Vice President, Land and

Business Development    




































































Signature Page to First Amendment to PSA




--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDMENT TO PURCHA SE AND SALE AGREEMENT


This Second Amendment to Purchase and Sale Agreement (this "Amendment' ), dated
as of February 15, 2014, is by and among EnerVest Holding, L.P., a Texas limited
partnership, EnerVest Energy Institutional Fund XTT-A, L.P., a Delaware limited
partnership, EnerVest Energy Institutional Fund XI I-WIB, L.P., a Delaware
limited partnership , and EnerVest Energy Institutional Fund XII-WIC, L.P., a
Delaware limited partnership (collectively "Sellers" and each individually a
"Seller") , and QEP Energy Company, a Texas corporation (''Buyer"). Sellers and
Buyer are collectively referred to herein as the "Parties," and are sometimes
referred to individually as a "Party." Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase and Sale
Agreement (as defined below).


RECITALS


WHEREAS, Sellers and Buyer are parties to that certain Purchase and Sale
Agreement dated December 6, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement dated January 31, 20 14 (the "Purchase and Sale
Agreement'"); and


WHEREAS , the Parties wish to amend the Purchase and Sale Agreement in
accordance with the provisions of this Amendment.


NOW, THEREFORE , for and in consideration of the mutual agreements contained in
the Purchase and Sale Agreement and this Amendment and other good and valuable
consideration, Sellers and Buyer agree as follows:


AGREEMENT


Section 1. Amendments to the Purchase and Sale Agreement.


(a)
Section 9.1 of the Purchase and Sale Agreement is amended by replacing "February
19" with "February 25".



Section 2. Confirmation. Except as specifically provided in this Amendment , all
terms and provisions of the Purchase and Sale Agreement shall remain unchanged
and in full force and effect, and the Purchase and Sale Agreement , as modified
by this Amendment, is hereby ratified, acknowledged and reaffirmed by the
Parties. The execution of this Amendment shall not directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect any
Party's right at any time to exercise any right , privilege or remedy in
connection with the Purchase and Sale Agreement; (b) amend or alter any
provision of the Purchase and Sale Agreement (other than the amendments provided
for in this Amendment); or (c) constitute any course of dealing or other basis
for altering any obligation of any Party's or any right, privilege or remedy of
any Party's under the Purchase and Sale Agreement.


Section 3. Amendment. This Amendment may be amended only by an instrument in
writing executed by all Parties.


Section 4. Entire Agreement. This Amendment , the Exhibit hereto, the Purchase
and Sale Agreement (together with the annexes, exhibits and schedules thereto) ,
the Transaction Documents and the Confidentiality Agreement collectively
constitute the entire agreement between the Parties pertaining to the subject
matter hereof and supersede all prior agreements, understandings , negotiations
and discussions, whether oral or written , of the Parties pertaining to the
subject matter hereof.


Section 5. Counterparts. This Amendment may be executed i n any number of
counterparts and all such counterparts shall be taken together as one document.
Signatures on this Amendment transmitted by fax or other electronic means shall
constitute and be deemed original signatures and be binding for all purposes.


Section 6. Miscellaneous. Each reference in the Purchase and Sale Agreement to
"this Agreement" ,






--------------------------------------------------------------------------------

Exhibit 10.1

''hereunder", ..hereof ', ''herein" or any other word or words of similar import
shall mean and be a reference to the Purchase and Sale Agreement as amended
hereby. Capitalized terms used , but not defined herein, shall have the meanings
given to those terms in the Purchase and Sale Agreement. Sections 15.3
(Assignment). 15.6 (Notices), 15.l 0 (Parties in Interest),
15.13 (Governing Law; Jurisdiction) and 15.14 (Severability) of the Purchase and
Sale Agreement shall apply to this Amendment as if set forth in full in this
Amendment , mutatis mutandis.




Signature Pages Follow






--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTED as of the date first written above.




SELLERS:


ENERVEST ENERGY INSTITUTIONAL FUND XII-A, L.P.
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIB, L.P.


By:    EnerVest, Ltd.,
its General Partner
By:    EnerVest Management GP, L.C.,
its General Partner
By:    /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:    Executive Vice President and
Chief Financial Officer
ENERVEST ENERGY INSTITUTIONAL FUND XII-WIC, L.P.
By:    EnerVest Holding, LLC,
its General Partner


By:     EnerVest, Ltd.,
its Sole Member
By:    EnerVest Management GP, L.C.,
its General Partner
By:     /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:     Executive Vice President and
Chief Financial Officer








Signature Page to Second Amendment to PSA






--------------------------------------------------------------------------------

Exhibit 10.1

ENERVEST HOLDING, L.P.
By:    EnerVest Operating L.L.C,
its General Partner


By:     /s/James M. Vanderhider
Name:    James M. Vanderhider
Title:
Executive Vice President and

Chief Financial Officer






BUYER:


QEP Energy Company




By: /s/ Austin S. Murr    
Name: Austin S. Murr    
Title:
Senior Vice President, Land and

Business Development    
































































Signature Page to Second Amendment to PSA






